 

--------------------------------------------------------------------------------

Exhibit 10(a)

'The Bank of New York logo"

 

 

364-DAY CREDIT AGREEMENT

dated as of June 5, 2002

among

CLECO POWER LLC,
as Borrower

The Lenders Party Hereto

Bank One, NA

,
as Syndication Agent



Westdeutsche Landesbank Girozentrale

, NEW YORK BRANCH
as Documentation Agent



The Bank of Tokyo-Mitsubishi, Ltd.

,
as Managing Agent



Credit Suisse First Boston and Societe Generale

,
as Co-Agents



and

THE BANK OF NEW YORK,
as Administrative Agent

                                           

BNY CAPITAL MARKETS, INC.,
as Lead Arranger and Book Manager

 

Bryan Cave LLP
245 Park Avenue
New York, New York 10167

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

ARTICLE 1. DEFINITIONS

1

 

Section 1.1 Defined Terms

1

 

Section 1.2 Terms Generally

15

 

Section 1.3 Accounting Terms

15

     

ARTICLE 2. AMOUNT AND TERMS OF LOANS

15

 

Section 2.1 Revolving Credit Loans

15

 

Section 2.2 Notes

15

 

Section 2.3 Revolving Credit Loans; Procedure

16

 

Section 2.4 Competitive Bid Loans; Procedure

17

 

Section 2.5 Termination, Reduction and Increase of Aggregate Commitments

19

 

Section 2.6 Prepayments of the Loans

21

 

Section 2.7 Conversions and Continuations

21

 

Section 2.8 Interest Rate and Payment Dates

22

 

Section 2.9 Substituted Interest Rate

23

 

Section 2.10 Taxes

24

 

Section 2.11 Increased Costs; Illegality

26

 

Section 2.12 Break Funding Payments

27

 

Section 2.13 Lenders' Records

28

 

Section 2.14 Extension of Commitment Period and Maturity Date

28

 

Section 2.15 Substitution of Lender

29

     

ARTICLE 3. FEES; PAYMENTS

30

 

Section 3.1 Fees

30

 

Section 3.2 Pro Rata Treatment and Application of Principal Payments

30

     

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

31

 

Section 4.1 Subsidiaries; Capitalization

31

 

Section 4.2 Existence and Power

32

 

Section 4.3 Authority

32

 

Section 4.4 Binding Agreement

32

 

Section 4.5 Litigation and Regulatory Proceedings

32

 

Section 4.6 Required Consents

33

 

Section 4.7 No Conflicting Agreements, Compliance with Laws

33

 

Section 4.8 Governmental Regulations

33

 

Section 4.9 Federal Reserve Regulations; Use of Loan Proceeds

33

 

Section 4.10 Plans

34

 

Section 4.11 Financial Statements

34

 

Section 4.12 Property

34

 

Section 4.13 Environmental Matters

34

     

ARTICLE 5. CONDITIONS TO EFFECTIVENESS

35

 

Section 5.1 Evidence of Action

35

 

Section 5.2 This Agreement

35

 

Section 5.3 Notes

35

 

Section 5.4 Approvals

36

 

Section 5.5 Certain Agreements

36

 

Section 5.6 Opinion of Counsel to the Borrower

36

 

Section 5.7 Terminating Indebtedness

36

 

Section 5.8 Compliance; Officer's Certificate

36

 

Section 5.9 Fees and Expenses

36

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

ARTICLE 6. CONDITIONS OF LENDING - ALL LOANS

36

 

Section 6.1 Compliance

37

 

Section 6.2 Borrowing Request; Competitive Bid Request

37

 

Section 6.3 Law

37

 

Section 6.4 Other Documents

37

     

ARTICLE 7. AFFIRMATIVE COVENANTS

37

 

Section 7.1 Financial Statements

37

 

Section 7.2 Certificates; Other Information

38

 

Section 7.3 Legal Existence

39

 

Section 7.4 Taxes

39

 

Section 7.5 Insurance

39

 

Section 7.6 Payment of Indebtedness and Performance of Obligations

39

 

Section 7.7 Condition of Property

40

 

Section 7.8 Observance of Legal Requirements

40

 

Section 7.9 Inspection of Property; Books and Records; Discussions

40

 

Section 7.10 Licenses, Intellectual Property

40

 

Section 7.11 Capitalization

41

 

Section 7.12 Material/Immaterial Designation of Subsidiaries

41

 

Section 7.13 Use of Proceeds

41

     

ARTICLE 8. NEGATIVE COVENANTS

41

 

Section 8.1 Liens

41

 

Section 8.2 Merger, Consolidation, Purchase or Sale of Assets, Etc.

43

 

Section 8.3 Loans, Advances, etc

45

 

Section 8.4 Amendments, etc. of Certain Agreements

45

     

ARTICLE 9. EVENTS OF DEFAULT

45

     

ARTICLE 10. THE ADMINISTRATIVE AGENT

48

 

Section 10.1 Appointment

48

 

Section 10.2 Delegation of Duties

48

 

Section 10.3 Exculpatory Provisions

48

 

Section 10.4 Reliance by Administrative Agent

49

 

Section 10.5 Notice of Default

49

 

Section 10.6 Non-Reliance on Administrative Agent and Other Lenders

49

 

Section 10.7 Administrative Agent in Its Individual Capacity

50

 

Section 10.8 Successor Administrative Agent

50

     

ARTICLE 11. OTHER PROVISIONS

51

 

Section 11.1 Amendments and Waivers

51

 

Section 11.2 Notices

51

 

Section 11.3 Survival

51

 

Section 11.4 Expenses; Indemnity; Damage Waiver

52

 

Section 11.5 Lending Offices

53

 

Section 11.6 Assignments and Participations

54

 

Section 11.7 Counterparts; Integration; Effectiveness

55

 

Section 11.8 Severability

56

 

Section 11.9 Right of Set-off

56

 

Section 11.10 Governing Law; Jurisdiction; Consent to Service of Process

56

 

Section

11.11 WAIVER OF JURY TRIAL

57

 

Section 11.12 Headings

57

(ii)

--------------------------------------------------------------------------------

SCHEDULES:

Schedule 4.1

List of Subsidiaries

Schedule 4.5

List of Litigation and Regulatory Proceedings

Schedule 4.13

List of Environmental Matters

Schedule 8.1

List of Existing Liens



EXHIBITS:

Exhibit A

List of Commitments

Exhibit B

Form of Note

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Competitive Bid Request

Exhibit E

Form of Invitation to Bid

Exhibit F

Form of Competitive Bid

Exhibit G

Form of Competitive Bid Accept/Reject Letter

Exhibit H

Form of Competitive Bid Loan Confirmation

Exhibit I

Form of Notice of Conversion/Continuation

Exhibit J

Form of Assignment and Acceptance Agreement

Exhibit K

Form of Opinion of Counsel to the Borrower

Exhibit L

Form of Increase Supplement

Exhibit M

Form of Compliance Certificate

--------------------------------------------------------------------------------

     364-DAY CREDIT AGREEMENT, dated as of June 5, 2002, by and among CLECO
POWER LLC, the Lenders party hereto, Bank One, NA, as syndication agent
hereunder, Westdeutsche Landesbank Girozentrale, NEW YORK BRANCH, as
documentation agent hereunder, THE BANK OF TOKYO-MITSUBISHI, LTD., as managing
agent hereunder, CREDIT SUISSE FIRST BOSTON and SOCIETE GENERALE, as co-agents
hereunder, and THE BANK OF NEW YORK, as Administrative Agent for the Lenders
hereunder.

ARTICLE 1. DEFINITIONS

     Section 1.1      Defined Terms


          As used in this Agreement, terms defined in the preamble have the
meanings therein indicated, and the following terms have the following meanings:


          "ABR Advances": the Revolving Credit Loans (or any portions thereof)
at such time as they (or such portions) are made and/or being maintained at a
rate of interest based upon the Alternate Base Rate.


          "Accountants": PricewaterhouseCoopers, L.L.P. (or any successor
thereto), or such other firm of certified public accountants of recognized
national standing selected by the Borrower.


          "Administrative Agent": BNY, in its capacity as administrative agent
for the Lenders hereunder.


          "Administrative Questionnaire": an Administrative Questionnaire in a
form supplied by the Administrative Agent.


          "Advance": with respect to a Revolving Credit Loan, an ABR Advance or
a Eurodollar Advance, as the case may be.


          "Affected Advance": as defined in Section 2.9.


          "Affiliate": with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.


          "Agents": collectively, the Administrative Agent, the Syndication
Agent, the Documentation Agent, the Managing Agent and the Co-Agents.


          "Aggregate Commitments": on any date, the sum of all Commitments on
such date. The initial amount of the Aggregate Commitments on the Agreement Date
is $107,000,000.


          "Agreement": this 364-Day Credit Agreement.


          "Agreement Date": the first date appearing in this Agreement.


          "Alternate Base Rate": on any date, a rate of interest per annum equal
to the higher of (i) the Federal Funds Rate in effect on such date plus 1/2 of
1% or (ii) the BNY Rate in effect on such date.

--------------------------------------------------------------------------------


          "Applicable Facility Fee Percentage": with respect to the amount of
the Aggregate Commitments, at all times during which the applicable Pricing
Level set forth below is in effect, the percentage set forth below next to such
Pricing Level, subject to the provisos set forth below:



Pricing Level

Applicable
Facility Fee
Percentage

Pricing Level I

0.0800%

Pricing Level II

0.1000%

Pricing Level III

0.1250%

Pricing Level IV

0.1500%

Pricing Level V

0.2000%

Pricing Level VI

0.2250%


          Changes in the Applicable Facility Fee Percentage resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody's. Notwithstanding anything
herein to the contrary, in the event of a split in the Senior Debt Rating from
S&P and Moody's that would otherwise result in the application of more than one
Pricing Level (had the provisions regarding the applicability of other Pricing
Levels contained in the definitions thereof not been given effect), then the
Applicable Facility Fee Percentage shall be determined using, in the case of a
split by one rating category, the higher Pricing Level, and in the case of a
split by more than one rating category, the Pricing Level that is one level
lower than the Pricing Level within which the higher of the two rating
categories would otherwise fall.


           "Applicable Lending Office": in respect of any Lender, (i) in the
case of such Lender's ABR Advances and Competitive Bid Loans, its Domestic
Lending Office or (ii) in the case of such Lender's Eurodollar Advances, its
Eurodollar Lending Office.


           "Applicable Margin":


          (a)     subject to the provisions of clause (b) below, with respect to
the unpaid principal amount of Eurodollar Advances at all times during which the
applicable Pricing Level set forth below is in effect, the percentage set forth
below next to such Pricing Level, subject to the provisos set forth in clause
(c) below:



Pricing Level

Applicable Margin

Pricing Level I

0.420%

Pricing Level II

0.650%

Pricing Level III

0.750%

Pricing Level IV

0.850%

Pricing Level V

1.050%

Pricing Level VI

1.775%


          (b)     in the event that the Borrower exercises its option under
Section 2.14(b) to extend the Maturity Date, with respect to the unpaid
principal amount of Eurodollar Advances, at all times from and after the
Commitment Termination Date during which the applicable Pricing Level set forth
below is in effect, the percentage set forth below next to such Pricing Level,
subject to the provisos set forth in clause (c) below:

2

--------------------------------------------------------------------------------

Pricing Level

Applicable Margin

Pricing Level I

0.670%

Pricing Level II

0.900%

Pricing Level III

1.000%

Pricing Level IV

1.100%

Pricing Level V

1.300%

Pricing Level VI

2.275%


          (c)     Changes in the Applicable Margin resulting from a change in
the Pricing Level shall become effective on the effective date of any change in
the Senior Debt Rating from S&P or Moody's. Notwithstanding anything herein to
the contrary, in the event of a split in the Senior Debt Rating from S&P and
Moody's that would otherwise result in the application of more than one Pricing
Level (had the provisions regarding the applicability of other Pricing Levels
contained in the definitions thereof not been given effect), then the Applicable
Margin shall be determined using, in the case of a split by one rating category,
the higher Pricing Level, and in the case of a split by more than one rating
category, the Pricing Level that is one level lower than the Pricing Level
within which the higher of the two rating categories would otherwise fall.


          "Applicable Utilization Fee Percentage": with respect to the amount of
the Aggregate Commitments, at all times during which the applicable Pricing
Level set forth below is in effect, the percentage set forth below next to such
Pricing Level, subject to the provisos set forth below:



Pricing Level

Applicable
Utilization Fee Percentage

Pricing Level I

0.125%

Pricing Level II

0.125%

Pricing Level III

0.125%

Pricing Level IV

0.125%

Pricing Level V

0.125%

Pricing Level VI

0.250%


          Changes in the Applicable Utilization Fee Percentage resulting from a
change in the Pricing Level shall become effective on the effective date of any
change in the Senior Debt Rating from S&P or Moody's. Notwithstanding anything
herein to the contrary, in the event of a split in the Senior Debt Rating from
S&P and Moody's that would otherwise result in the application of more than one
Pricing Level (had the provisions regarding the applicability of other Pricing
Levels contained in the definitions thereof not been given effect), then the
Applicable Utilization Fee Percentage shall be determined using, in the case of
a split by one rating category, the higher Pricing Level, and in the case of a
split by more than one rating category, the Pricing Level that is one level
lower than the Pricing Level within which the higher of the two rating
categories would otherwise fall.


          "Approved Fund" means, with respect to any Lender that is a fund that
invests in commercial loans, any other fund that invests in commercial loans and
is managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.


          "Asset Sale": any sale, transfer or other disposition by the Borrower
or any of the Material Subsidiaries to any Person of any Property (including any
Stock or other securities of another Person) of the Borrower or any of the
Material Subsidiaries, other than inventory or accounts receivables or other
receivables sold, transferred or otherwise disposed of in the ordinary course of
business,

3

--------------------------------------------------------------------------------

provided that, notwithstanding anything in this definition to the contrary, for
purposes of the Loan Documents, the term "Asset Sale" shall not include the
creation or granting of any Lien other than a conditional sale or other title
retention arrangement.


          "Assignment and Acceptance Agreement": an assignment and acceptance
agreement executed by a Lender and an assignee (with the consent of any party
whose consent is required by Section 11.6), and accepted by the Administrative
Agent, substantially in the form of Exhibit J.


          "Bid Rate": as defined in Section 2.4(b).


          "BNY": The Bank of New York.


          "BNY Rate": the rate of interest per annum publicly announced from
time to time by BNY as its prime commercial lending rate at its principal office
in New York City; each change in the BNY Rate being effective from and including
the date such change is publicly announced as being effective. The BNY Rate is
not intended to be lowest rate of interest charged by BNY in connection with
extensions of credit to borrowers.


          "Borrower": Cleco Power LLC, a Louisiana limited liability company.


          "Borrowing Date": any Business Day on which (i) the Lenders make
Revolving Credit Loans in accordance with a Borrowing Request, or (ii) one or
more Lenders make Competitive Bid Loans pursuant to Competitive Bids which have
been accepted by the Borrower.


          "Borrowing Request": a request for Revolving Credit Loans in the form
of Exhibit C.


          "Business Day": for all purposes other than as set forth in clause
(ii) below, (i) any day other than a Saturday, a Sunday or a day on which
commercial banks located in New York City are authorized or required by law or
other governmental action to close and (ii) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Advances, any day which is a Business Day described in clause (i)
above and which is also a day on which dealings in foreign currency and exchange
and Eurodollar funding between banks may be carried on in London, England.


          "Capital Lease Obligations": with respect to any Person, obligations
of such Person with respect to leases which, in accordance with GAAP, are
required to be capitalized on the financial statements of such Person.


          "Change in Law": (i) the adoption of any law, rule or regulation after
the Agreement Date, (ii) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Agreement Date or (iii) compliance by any Credit Party (or, for purposes of
Section 2.11(b), by any lending office of such Credit Party or by such Credit
Party's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Agreement Date.


          "CLECO Mortgage": the Indenture of Mortgage, dated as of July 1, 1950,
made by the Borrower to Bank One Trust Company, N.A., as Trustee.


          "Closing Date": the date on which the conditions specified in Article
5 are satisfied (or waived in accordance with Section 11.1).

4

--------------------------------------------------------------------------------


          "Co-Agents": Credit Suisse First Boston and Societe Generale, in their
capacities as co-agents for the Lenders hereunder.


          "Code": the Internal Revenue Code of 1986.


          "Commitment": with respect to each Lender, the commitment of such
Lender to make Revolving Credit Loans hereunder in an aggregate outstanding
amount not exceeding the amount of such Lender's Commitment as set forth on
Exhibit A, in the initial Increase Supplement executed and delivered by such
Lender, the Borrower and the Administrative Agent, or in the Assignment and
Acceptance Agreement pursuant to which such Lender shall have assumed its
Commitment, as applicable, as such Commitment may be reduced or increased from
time to time pursuant to Section 2.5 or pursuant to assignments by or to such
Lender pursuant to Section 11.6.


          "Commitment Percentage": as of any date and with respect to each
Lender, the percentage equal to a fraction (i) the numerator of which is the
Commitment of such Lender on such date (or, if there are no Commitments on such
date, on the last date upon which one or more Commitments were in effect), and
(ii) the denominator of which is the sum of the Commitments of all Lenders on
such date (or, if there are no Commitments on such date, on the last date upon
which one or more Commitments were in effect).


          "Commitment Period": the period from the Agreement Date until the day
before the Commitment Termination Date.


          "Commitment Termination Date": the day which is 364 days after the
Agreement Date (or, if such date is not a Business Day, the Business Day
immediately preceding such day), as the same may be extended from time to time
in accordance with Section 2.14(a), or such earlier date on which the Aggregate
Commitments shall terminate in accordance with Section 2.5 or Article 9.


          "Competitive Bid": an offer by a Lender, in the form of Exhibit F, to
make a Competitive Bid Loan.


          "Competitive Bid Accept/Reject Letter": a notification given by the
Borrower pursuant to Section 2.4 in the form of Exhibit G.


          "Competitive Bid Loan": each Loan from a Lender to the Borrower
pursuant to Section 2.4.


          "Competitive Bid Loan Confirmation": a confirmation by the
Administrative Agent to a Lender of the acceptance by the Borrower of any
Competitive Bid (or Portion thereof) made by such Lender, substantially in the
form of Exhibit H.


          "Competitive Bid Request": a request by the Borrower, substantially in
the form of Exhibit D, for Competitive Bids.


          "Competitive Interest Period": as to any Competitive Bid Loan, the
period commencing on the date of such Competitive Bid Loan and ending on the
date requested in the Competitive Bid Request with respect to such Competitive
Bid Loan, which date shall not be earlier than 7 days after the date of such
Competitive Bid Loan or later than 180 days after the date of such Competitive
Bid Loan; provided, however, that if any Competitive Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day, unless such next succeeding

5

--------------------------------------------------------------------------------

Business Day would be a date on or after the Maturity Date, in which case such
Competitive Interest Period shall end on the next preceding Business Day, and
provided further that no Competitive Interest Period shall end after the
Maturity Date. Interest shall accrue from and including the first day of a
Competitive Interest Period to but excluding the last day of such Competitive
Interest Period.


          "Compliance Certificate": a certificate substantially in the form of
Exhibit M.


          "Contingent Obligation": as to any Person, any obligation of such
Person guaranteeing or in effect guaranteeing any return on any investment made
by another Person or any Indebtedness, lease, dividend or other obligation of
any other Person in any manner, whether contingent or whether directly or
indirectly, including any obligation in respect of the liabilities of any
partnership in which such other Person is a general partner, except to the
extent that such liabilities of such partnership are nonrecourse to such other
Person and its separate Property. The amount of any Contingent Obligation of a
Person shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith,
provided that, notwithstanding anything in this definition to the contrary, the
amount of any Contingent Obligation of a Person in respect of any agreement by
any other Person to purchase electricity, gas or fuel from a counterparty shall
be deemed to be the maximum reasonably anticipated liability of such other
Person, as determined in good faith by such Person, net of any obligation or
liability of such counterparty to purchase electricity, gas or fuel from such
other Person, provided further that the obligations of such other Person to so
purchase electricity, gas or fuel from such counterparty shall be terminable at
the election of such other Person in the event of a default by such counterparty
in its obligations to so purchase electricity, gas or fuel for such other
Person.


          "Continuing Lenders": as defined in Section 2.14(a)(ii).


          "Conversion/Continuation Date": the date on which (i) a Eurodollar
Advance is converted to an ABR Advance, (ii) the date on which an ABR Advance is
converted to a Eurodollar Advance or (iii) the date on which a Eurodollar
Advance is continued as a new Eurodollar Advance.


          "Corporate Officer": with respect to the Borrower, the chairman of the
board, the president, any vice president, the chief executive officer, the chief
financial officer, the secretary, the treasurer, or the controller thereof.


          "Credit Parties": collectively, the Agents and the Lenders.


          "Default": any of the events specified in Article 9, whether or not
any requirement for the giving of notice, the lapse of time, or both, or any
other condition, has been satisfied.


          "Documentation Agent": Westdeutsche Landesbank Girozentrale, New York
Branch, in its capacity as documentation agent for the Lenders hereunder.


          "Dollars" and "$": lawful currency of the United States.


          "Domestic Lending Office": in respect of any Lender, initially, the
office or offices of such Lender designated as such on its Administrative
Questionnaire; thereafter, such other office of such Lender through which it
shall be making or maintaining ABR Advances or Competitive Bid Loans, as
reported by such Lender to the Administrative Agent and the Borrower, provided
that any Lender may so report different Domestic Lending Offices for all of its
ABR Advances and all of its Competitive Bid

6

--------------------------------------------------------------------------------

Loans, whereupon references to the Domestic Lending Office of such Lender shall
mean either or both of such offices, as applicable.


          "Eligible Assignee": any of the following: (i) commercial banks,
finance companies, insurance companies and other financial institutions and
funds (whether a corporation, partnership or other entity) engaged generally in
making, purchasing or otherwise investing in commercial loans in the ordinary
course of its business; provided that any such entity shall be entitled, as of
the date such entity becomes a Lender, to receive payments under its Note
without deduction or withholding with respect to United States federal income
tax, (ii) each of the Lenders and (iii) any Affiliate or Approved Fund of a
Lender.


          "Employee Stock Ownership Plan": The Cleco Utility Group Inc. 401(k)
Savings and Investment Plan ESOP Trust.


          "Environmental Laws": any and all federal, state and local laws
relating to the use, storage, transporting, manufacturing, handling, discharge,
disposal or recycling of Hazardous Substances or pollutants and including (i)
the Comprehensive Environmental Response, Compensation and Liability Act, as
amended, 42 USCA 9601 et seq., (ii) the Resource Conservation and Recovery Act
of 1976, as amended, 42 USCA 6901 et seq., (iii) the Toxic Substance Control
Act, as amended, 15 USCA 2601 et. seq., (iv) the Water Pollution Control Act, as
amended, 33 USCA 1251 et. seq., (v) the Clean Air Act, as amended, 42 USCA 7401
et seq., (vi) the Hazardous Materials Transportation Authorization Act of 1994,
as amended, 49 USCA 5101 et seq., and (viii) all rules and regulations under any
of the foregoing and under any analogous state laws, judgments, decrees and
injunctions and any analogous state laws applicable to the Borrower or any of
the Material Subsidiaries.


          "ERISA": the Employee Retirement Income Security Act of 1974.


          "ERISA Affiliate": any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.


          "ERISA Event": (i) any "reportable event", as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(a) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate
of any liability under Title IV of ERISA with respect to the termination of any
Plan; (v) the receipt by the Borrower, any Subsidiary or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by the Borrower, any Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (vii) the receipt by the Borrower, any Subsidiary or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower, any Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA.

7

--------------------------------------------------------------------------------


          "Eurodollar Advances": collectively, the Revolving Credit Loans (or
any portions thereof) at such time as they (or such portions) are made and/or
being maintained at a rate of interest based upon the Eurodollar Rate.


          "Eurodollar Interest Period": with respect to any Eurodollar Advance
requested by the Borrower, the period commencing on, as the case may be, the
Borrowing Date or the Conversion/Continuation Date with respect to such
Eurodollar Advance and ending one, two, three or six months thereafter, as
selected by the Borrower in its irrevocable Borrowing Request or its irrevocable
Notice of Conversion/Continuation, provided, however, that (i) if any Eurodollar
Interest Period would otherwise end on a day which is not a Business Day, such
Eurodollar Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month or beyond the Maturity Date, in which event such
Eurodollar Interest Period shall end on the immediately preceding Business Day,
(ii) any Eurodollar Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Eurodollar Interest Period) shall end
on the last Business Day of a calendar month and (iii) the Borrower shall select
Interest Periods so as not to have more than five different Eurodollar Interest
Periods outstanding at any one time for all Eurodollar Advances.


          "Eurodollar Lending Office": in respect of any Lender, initially, the
office, branch or affiliate of such Lender designated as such on its
Administrative Questionnaire (or, if no such office branch or affiliate is
specified, its Domestic Lending Office); thereafter, such other office, branch
or affiliate of such Lender through which it shall be making or maintaining
Eurodollar Advances, as reported by such Lender to the Administrative Agent and
the Borrower.


          "Eurodollar Rate": with respect to the Eurodollar Interest Period
applicable to any Eurodollar Advance, a rate of interest per annum, as
determined by the Administrative Agent and then rounded to the nearest 1/16 of
1% or, if there is no nearest 1/16 of 1%, then to the next higher 1/16 of 1%,
equal to the rate, as reported by BNY to the Administrative Agent, quoted by BNY
to leading banks in the interbank eurodollar market as the rate at which BNY is
offering Dollar deposits in an amount equal approximately to the Eurodollar
Advance of BNY to which such Eurodollar Interest Period shall apply for a period
equal to such Eurodollar Interest Period, as quoted at approximately 11:00 a.m.
two Business Days prior to the first day of such Eurodollar Interest Period.


          "Event of Default": any of the events specified in Article 9, provided
that any requirement specified in Article 9 for the giving of notice, the lapse
of time, or both, or any other condition specified in Article 9, has been
satisfied.


          "Extension Request": as defined in Section 2.14(a)(i).


          "Facility Fee": as defined in Section 3.1(a).


          "Federal Funds Rate": for any day, a rate per annum (expressed as a
decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%), equal
to the weighted average of the rates on overnight federal funds transactions
with members of the Federal Reserve System arranged by federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day, provided that (i) if the day for which such rate
is to be determined is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if such rate is not so
published for any day, the Federal Funds Rate for such day shall be the average
of the quotations for

8

--------------------------------------------------------------------------------

such day on such transactions received by BNY as determined by BNY and reported
to the Administrative Agent.


          "FERC": the Federal Energy Regulatory Commission or any Governmental
Authority succeeding to the functions thereof.


          "FERC Order": that certain letter order issued to Cleco Utility Group
Inc., the predecessor-in-interest to the Borrower, dated July 21, 2000, in
Docket No. ES00-44-000, issued by FERC, or any renewal or replacement order
thereof, together with any supplemental order thereto, in each case authorizing
the Borrower to issue notes or drafts maturing not more than one year after the
date of issue or renewal thereof or assumption of liability thereon (in each
case as described in Section 204(e) of the Federal Power Act, as amended and in
effect from time to time) in an aggregate principal amount not less than the sum
of the Commitments hereunder plus the aggregate principal amount of any such
notes or drafts of the Borrower (other than the Notes) outstanding from time to
time.


          "Financial Statements": as defined in Section 4.11.


          "Foreign Lender" means any Lender that is organized under the laws of
a jurisdiction other than United States, any State thereof or the District of
Columbia.


          "GAAP": generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and in the statements and
pronouncements of the Financial Accounting Standards Board or in such other
statement by such other entity as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination, consistently applied. If at any time any change in GAAP
would affect the computation of any financial requirement set forth in this
Agreement, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such requirement to reflect such change in GAAP
(subject to the approval of the Required Lenders), provided that, until so
amended, (i) such requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Credit Parties financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such requirement made before and after giving effect to
such change in GAAP.


          "Governmental Authority": any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator.


          "Hazardous Substance": (i) any hazardous or toxic substance, material
or waste listed in the United States Department of Transportation Hazardous
Materials Table (49 CFR 172.101) or by the Environmental Protection Agency as
hazardous substances (40 CFR Part 302), and amendments thereto and replacements
therefor, and (ii) any substance, pollutant or material defined as, or
designated in, any Environmental Law as a "hazardous substance," "toxic
substance," "hazardous material," "hazardous waste," "restricted hazardous
waste," "pollutant," "toxic pollutant" or words of similar import.


          "Highest Lawful Rate": as to any Lender, the maximum rate of interest,
if any, that at any time or from time to time may be contracted for, taken,
charged or received by such Lender on the Note held thereby or which may be
owing to such Lender pursuant to this Agreement and the other Loan Documents
under the laws applicable to such Lender and this transaction.

9

--------------------------------------------------------------------------------


          "Immaterial Subsidiary": any Subsidiary of the Borrower that is not
designated as a Material Subsidiary, or that is designated as an Immaterial
Subsidiary, in each case in accordance with the terms hereof.


          "Increase Supplement": an increase supplement in the form of Exhibit
M.


          "Indebtedness": as to any Person, at a particular time, all items
which constitute, without duplication, (i) indebtedness for borrowed money or
the deferred purchase price of Property (other than trade payables incurred in
the ordinary course of business), (ii) indebtedness evidenced by notes, bonds,
debentures or similar instruments, (iii) obligations with respect to any
conditional sale or title retention agreement, (iv) indebtedness arising under
acceptance facilities and the amount available to be drawn under all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder to the extent such Person shall not have reimbursed the
issuer in respect of the issuer's payment of such drafts, (v) all liabilities
secured by any Lien on any Property owned by such Person even though such Person
has not assumed or otherwise become liable for the payment thereof (other than
carriers', warehousemen's, mechanics', repairmen's or other like non-consensual
statutory Liens arising in the ordinary course of business), (vi) liabilities in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of any shares of equity securities
or any option, warrant or other right to acquire any shares of equity
securities, (vii) obligations under Capital Lease Obligations, and (viii)
Contingent Obligations of such Person in respect of Indebtedness of others.


          "Indemnified Person": as defined in Section 11.4(b).


          "Intellectual Property": all copyrights, trademarks, servicemarks,
patents, trade names and service names.


          "Inter-Affiliate Policies Agreement": the Inter-Affiliate Policies and
the Inter-Affiliate Procedures of Cleco Corporation, each dated as of December
18, 2000.


          "Interest Payment Date": (i) as to any ABR Advance, the last day of
each March, June, September and December commencing on the first of such days to
occur after such ABR Advance is made or any Eurodollar Advance is converted to
an ABR Advance, (ii) as to any Eurodollar Advance in respect of which the
Borrower has selected a Eurodollar Interest Period of one, two or three months,
the last day of such Interest Period, (iii) as to any Eurodollar Advance in
respect of which the Borrower has selected a Eurodollar Interest Period of six
months, the day which is three months after the first day of such Interest
Period and the last day of such Interest Period, (iv) as to any Competitive Bid
Loan as to which the Borrower has selected an Interest Period of 90 days or
less, the last day of such Competitive Interest Period, and (v) as to any
Competitive Bid Loan as to which the Borrower has selected a Competitive
Interest Period of more than 90 days, the day which is 90 days after the first
day of such Competitive Interest Period and the last day of each subsequent
90-day period thereafter or, if sooner, the last day of such Competitive
Interest Period.


          "Interest Period": a Eurodollar Interest Period or a Competitive
Interest Period, as the context may require.


          "Invitation to Bid": an invitation to make Competitive Bids in the
form of Exhibit E.


          "Lenders": the Persons listed on Exhibit A and any other Person that
shall have become a party hereto pursuant to an Assignment and Acceptance
Agreement or an Increase Supplement, other

10

--------------------------------------------------------------------------------

than any such Person that ceases to be a party hereto pursuant to an Assignment
and Acceptance Agreement.


          "Lien": any mortgage, pledge, hypothecation, assignment, deposit or
preferential arrangement, encumbrance, lien (statutory or other), or other
security agreement or security interest of any kind or nature whatsoever,
including any conditional sale or other title retention agreement and any
capital or financing lease having substantially the same economic effect as any
of the foregoing.


          "Loan Documents": collectively, this Agreement and the Notes.


          "Loans": the Revolving Credit Loans and/or the Competitive Bid Loans,
as the case may be.


          "LPSC": the Louisiana Public Service Commission or any Governmental
Authority succeeding to the functions thereof.


          "Managing Agent": The Bank of Tokyo-Mitsubishi, Ltd., in its capacity
as managing agent for the Lenders hereunder.


          "Margin Stock": any "margin stock", as defined in Regulation U of the
Board of Governors of the Federal Reserve System, as the same may be amended or
supplemented from time to time.


          "Material Adverse Change": a material adverse change in (i) the
financial condition, operations, business, prospects or Property of (a) the
Borrower or (b) the Borrower and the Material Subsidiaries, taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents or (iii) the ability of the Credit Parties to enforce their rights and
remedies under the Loan Documents.


          "Material Adverse Effect": a material adverse effect on (i) the
financial condition, operations, business, prospects or Property of (a) the
Borrower or (b) the Borrower and the Material Subsidiaries, taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents or (iii) the ability of the Credit Parties to enforce their rights and
remedies under the Loan Documents.


          "Material Obligations": as of any date, Indebtedness (other than
Indebtedness under the Loan Documents) or operating leases of any one or more of
the Borrower or any Material Subsidiary or, in the case of the Borrower only,
any Contingent Obligation, in an aggregate principal amount exceeding
$20,000,000. For purposes of determining Material Obligations, the "principal
amount" of Indebtedness, operating leases or Contingent Obligations at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that the Borrower or such Material Subsidiary, as applicable, would be required
to pay if such Indebtedness, operating leases or Contingent Obligations became
due and payable on such day.


          "Material Subsidiary": each of the Subsidiaries of the Borrower
designated as such on Schedule 4.1 and any other Subsidiary of the Borrower that
has been designated as such in accordance with Section 7.12, in each case unless
and until such Subsidiary or other Subsidiary, as the case may be, is designated
as an Immaterial Subsidiary pursuant to such Section.

11

--------------------------------------------------------------------------------


          "Material Total Assets": as of any date of determination, the total
assets of the Borrower and the Material Subsidiaries, determined on a
consolidated basis in accordance with GAAP.


          "Maturity Date": the Commitment Termination Date or, if the Borrower
has duly extended the Maturity Date in accordance with Section 2.14(b), the
Repayment Extension Date.


          "Maximum Offer": as defined in Section 2.4(b).


          "Maximum Request": as defined in Section 2.4(a).


          "Moody's": Moody's Investors Service, Inc., or any successor thereto.


          "Multiemployer Plan": a multiemployer plan as defined in Section
4001(a)(3) of ERISA.


          "Non-Extending Lender": as defined in Section 2.14(a)(ii).


          "Note": with respect to each Lender in respect of such Lender's
Revolving Credit Loans and Competitive Bid Loans, a promissory note,
substantially in the form of Exhibit B, payable to the order of such Lender;
each such promissory note having been made by the Borrower and dated the Closing
Date, including all replacements thereof and substitutions therefor.


          "Notice of Conversion/Continuation": a notice substantially in the
form of Exhibit I.


          "Participant": as defined in Section 11.6(e).


          "PBGC": the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.


          "Permitted Liens": Liens permitted to exist under Section 8.1.


          "Person": any individual, firm, partnership, joint venture,
corporation, association, business enterprise, limited liability company, joint
stock company, unincorporated association, trust, Governmental Authority or any
other entity, whether acting in an individual, fiduciary, or other capacity, and
for the purpose of the definition of "ERISA Affiliate", a trade or business.


          "Plan": any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower, any Subsidiary or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5) of
ERISA.


          "Portion": as defined in Section 2.4(b).


          "Pricing Level": Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV, Pricing Level V, or Pricing Level VI, as the context may
require.


          "Pricing Level I": any time when (i) no Event of Default has occurred
and is continuing, and (ii) the Senior Debt Rating is A+ or higher by S&P or A1
or higher by Moody's.


          "Pricing Level II": any time when (i) no Event of Default has occurred
and is continuing, (ii) the Senior Debt Rating is A- or higher by S&P or A3 or
higher by Moody's and (iii) Pricing Level I does not apply.

12

--------------------------------------------------------------------------------


          "Pricing Level III": any time when (i) no Event of Default has
occurred and is continuing, (ii) the Senior Debt Rating is BBB+ or higher by S&P
or Baa1 or higher by Moody's and (iii) Pricing Levels I and II do not apply.


          "Pricing Level IV": any time when (i) no Event of Default has occurred
and is continuing, (ii) the Senior Debt Rating is BBB or higher by S&P or Baa2
or higher by Moody's and (iii) Pricing Levels I, II and III do not apply.


          "Pricing Level V": any time when (i) no Event of Default has occurred
and is continuing, (ii) the Senior Debt Rating is BBB- or higher by S&P or Baa3
or higher by Moody's and (iii) Pricing Levels I, II, III and IV do not apply.


          "Pricing Level VI": any time when none of Pricing Levels I, II, III IV
and V are applicable.


          "Property": all types of real, personal, tangible, intangible or mixed
property.


          "Real Property": all real property owned or leased (or previously
owned or leased) by the Borrower or any of the Material Subsidiaries (or any of
their respective predecessors).


          "Register": as defined in Section 11.6(c).


          "Related Parties": with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.


          "Required Lenders": (i) except as provided in clause (ii) below, at
any time, Lenders having outstanding Revolving Credit Loans and unused
Commitments representing more than 51% of the sum of the total outstanding
Revolving Credit Loans and unused Commitments at such time and (ii) for purposes
of declaring the Loans to be due and payable pursuant to Article 9, and for all
purposes after the Loans become due and payable pursuant to Article 9 or the
Commitments expire or terminate, Lenders having outstanding Revolving Credit
Loans, Competitive Bid Loans and unused Commitments representing more than 51%
of the sum of the total outstanding Revolving Credit Loans, Competitive Bid
Loans and unused Commitments at such time.


          "Repayment Extension Date": as defined in Section 2.14(b).


          "Revolving Credit Loan" and "Revolving Credit Loans": as defined in
Section 2.1.


          "S&P": Standard & Poor's Ratings Group, a division of The McGraw-Hill
Companies, or any successor thereto.


          "SEC": the Securities and Exchange Commission or any Governmental
Authority succeeding to the functions thereof.


          "Senior Debt Rating": at any date, the credit rating identified by S&P
or Moody's as the credit rating which (i) it has assigned to long term unsecured
senior debt of the Borrower or (ii) would assign to long term unsecured senior
debt of the Borrower were the Borrower to issue or have outstanding any long
term unsecured senior debt on such date. If either (but not both) Moody's or S&P

13

--------------------------------------------------------------------------------

shall cease to be in the business of rating corporate debt obligations, the
Pricing Levels shall be determined on the basis of the ratings provided by the
other rating agency.


          "Stock": any and all shares, rights, interests, participations,
warrants or other equivalents (however designated) of equity in, or ownership
of, any entity, including corporate stock, partnership interests and membership
and other limited liability company interests.


          "Submission Deadline": as defined in Section 2.4(b).


          "Subsidiary": as to any Person, any corporation, association,
partnership, limited liability company, joint venture or other business entity
of which such Person or any Subsidiary of such Person, directly or indirectly,
either (i) in respect of a corporation, owns or controls more than 50% of the
outstanding Stock having ordinary voting power to elect a majority of the board
of directors or similar managing body, irrespective of whether a class or
classes shall or might have voting power by reason of the happening of any
contingency, or (ii) in respect of an association, partnership, joint venture or
other business entity, is entitled to share in more than 50% of the profits and
losses, however determined. Unless the context otherwise requires, references to
a Subsidiary shall be deemed to be references to a Subsidiary of the Borrower.


          "Syndication Agent": Bank One, NA, in its capacity as syndication
agent for the Lenders hereunder.


          "Tax": any present or future tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature, and whatever called, by a Governmental
Authority, on whomsoever and wherever imposed, levied, collected, withheld or
assessed.


          "Tax on the Overall Net Income": as to any Person, a Tax imposed by
the jurisdiction in which that Person's principal office (and/or, in the case of
a Lender, its Domestic Lending Office) is located, or by any political
subdivision or taxing authority thereof, or in which that Person is deemed to be
doing business, on all or part of the net income, profits or gains of that
Person (whether worldwide, or only insofar as such income, profits or gains are
considered to arise in or to relate to a particular jurisdiction, or otherwise).


          "Term-Out Notice": as defined in Section 2.14(b).


          "Terminating Indebtedness": the Indebtedness (together with all unpaid
and accrued interest and fees and other unpaid sums) of the Borrower under the
First Amended and Restated 364-Day Credit Agreement, dated as of May 31, 2001,
as amended, by and among the Borrower, the lenders party thereto.


          "Total Capitalization": at any time, the difference between (i) the
sum of each of the following at such time with respect to the Borrower and the
Subsidiaries, determined on a consolidated basis in accordance with GAAP: (a)
preferred Stock (less deferred compensation relating to unallocated convertible
preferred Stock held by the Employee Stock Ownership Plan), plus (b) common
Stock and any premium on capital Stock thereon (as such term is used in the
Financial Statements), plus (c) retained earnings, plus (d) Total Indebtedness,
and (ii) treasury Stock at such time of the Borrower and the Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

14

--------------------------------------------------------------------------------


          "Total Indebtedness": at any time, all Indebtedness (net of
unamortized premium and discount (as such term is used in the Financial
Statements)) at such time of the Borrower and the Subsidiaries, determined on a
consolidated basis in accordance with GAAP.


          "United States": the United States of America.


          "Utilization Fee": as defined in Section 3.1(b).


          "Withdrawal Liability": liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

     Section 1.2     Terms Generally


          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words "include", "includes" and "including" shall be deemed to be followed
by the phrase "without limitation". The word "will" shall be construed to have
the same meaning and effect as the word "shall". Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified, (ii) any definition of or reference to any law shall be
construed as referring to such law as from time to time amended and any
successor thereto and the rules and regulations promulgated from time to time
thereunder, (iii) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (iv) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (v)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (vi) the words "asset" and "property" shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (vii) unless specifically provided in a Loan Document to the contrary,
references to a time shall refer to New York City time.


     Section 1.3     Accounting Terms


          Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP.
Unless the context otherwise requires, any reference to a fiscal period shall
refer to the relevant fiscal period of the Borrower.

ARTICLE 2. AMOUNT AND TERMS OF LOANS

     Section 2.1     Revolving Credit Loans

          Subject to the terms and conditions hereof, each Lender severally
agrees to make revolving credit loans (each a "Revolving Credit Loan" and, as
the context may require, collectively with all other Revolving Credit Loans of
such Lender and with the Revolving Credit Loans of all other Lenders, the
"Revolving Credit Loans") to the Borrower from time to time during the
Commitment Period, provided, however, that immediately after giving effect
thereto (i) the outstanding principal balance of such Lender's Revolving Credit
Loans would not exceed such Lender's Commitment, and (ii) the aggregate
outstanding principal balance of all Lenders' Revolving Credit Loans and
Competitive Bid Loans would not exceed the Aggregate Commitments. During the
Commitment Period, the Borrower

15

--------------------------------------------------------------------------------

may borrow, prepay in whole or in part and reborrow under the Aggregate
Commitments, all in accordance with the terms and conditions of this Agreement.
The Borrower hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender the then outstanding principal balance of each
Revolving Credit Loan on the Maturity Date.


     Section 2.2     Notes


          The Revolving Credit Loans and Competitive Bid Loans made by a Lender
shall be evidenced by a promissory note of the Borrower, substantially in the
form of Exhibit B, payable to the order of such Lender and representing the
obligation of the Borrower to pay the sum of (i) the aggregate unpaid principal
balance of all Revolving Credit Loans made by such Lender plus (ii) the
aggregate unpaid principal balance of all Competitive Bid Loans made by such
Lender, in each case with interest thereon as prescribed in Section 2.8. Each
Note shall (a) be dated the Closing Date, (b) be stated to mature on the
Maturity Date and (c) bear interest from the date thereof on the unpaid
principal balance thereof at the applicable interest rate or rates per annum
determined as provided in Section 2.8, payable as specified in Section 2.8.


     Section 2.3     Revolving Credit Loans; Procedure


          (a)     The Borrower may borrow Revolving Credit Loans under the
Aggregate Commitments on any Business Day during the Commitment Period,
provided, however, that the Borrower shall notify the Administrative Agent (by
telephone or facsimile) no later than (i) 11:00 a.m., three Business Days prior
to the requested Borrowing Date, in the case of Eurodollar Advances, and (ii)
11:30 a.m., on the requested Borrowing Date, in the case of ABR Advances, in
each case specifying (A) the aggregate principal amount to be borrowed under the
Aggregate Commitments, (B) the requested Borrowing Date, (C) whether such
borrowing is to consist of one or more Eurodollar Advances, ABR Advances, or a
combination thereof, and (D) if the borrowing is to consist of one or more
Eurodollar Advances, the length of the Eurodollar Interest Period for each such
Eurodollar Advance, provided further, however, that no Eurodollar Interest
Period selected in respect of any Revolving Credit Loan shall end after the
Maturity Date. If the Borrower fails to give timely notice in connection with a
request for a Eurodollar Advance, the Borrower shall be deemed to have elected
that such Advance shall be made as an ABR Advance. Each such notice shall be
irrevocable and confirmed promptly by delivery to the Administrative Agent of a
Borrowing Request. Each ABR Advance shall be in an aggregate principal amount
equal to $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
provided that an ABR Advance may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitments. Each Eurodollar Advance
shall be in an aggregate principal amount equal to $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.


          (b)     Upon receipt of each notice of borrowing from the Borrower,
the Administrative Agent shall promptly notify each Lender thereof. Subject to
its receipt of the notice referred to in the preceding sentence, each Lender
will make the amount of its Commitment Percentage of each borrowing available to
the Administrative Agent for the account of the Borrower at the office of the
Administrative Agent provided for in Section 11.2 not later than 2:00 p.m. on
the relevant Borrowing Date requested by the Borrower, in funds immediately
available to the Administrative Agent at such office. The amounts so made
available to the Administrative Agent on such Borrowing Date will then, subject
to the satisfaction of the terms and conditions of this Agreement, be made
available on such date to the Borrower by the Administrative Agent at the office
of the Administrative Agent provided for in Section 11.2 by crediting the
account of the Borrower on the books of such office with the aggregate of said
amounts received by the Administrative Agent.

16

--------------------------------------------------------------------------------


          (c)     Unless the Administrative Agent shall have received prior
notice from a Lender (by telephone or otherwise, such notice to be promptly
confirmed by facsimile or other writing) that such Lender will not make
available to the Administrative Agent such Lender's Commitment Percentage of the
Revolving Credit Loans requested by the Borrower in accordance with paragraph
(b) of this Section, the Administrative Agent may assume that such Lender has
made such share available to the Administrative Agent on the Borrowing Date in
accordance with this Section, provided that such Lender received notice of the
proposed borrowing from the Administrative Agent, and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on the
Borrowing Date a corresponding amount. If and to the extent such Lender shall
not have so made its Commitment Percentage of such Loans available to the
Administrative Agent, such Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount (to the
extent not previously paid by the other), together with interest thereon for
each day from the date such amount is made available to the Borrower to the date
such amount is paid to the Administrative Agent, at a rate per annum equal to,
in the case of the Borrower, the applicable interest rate set forth in Section
2.8 for such Loans, and, in the case of such Lender, the Federal Funds Rate in
effect on each such day (as determined by the Administrative Agent in accordance
with the definition of "Federal Funds Rate" set forth in Section 1.1). Such
payment by the Borrower, however, shall be without prejudice to its rights
against such Lender. If such Lender shall pay to the Administrative Agent such
corresponding amount, such amount so paid shall constitute such Lender's
Revolving Credit Loan as part of the Revolving Credit Loans for purposes of this
Agreement, which Revolving Credit Loan shall be deemed to have been made by such
Lender on the Borrowing Date applicable to such Revolving Credit Loans. The
failure of any Lender to make its Commitment Percentage of any requested
Revolving Credit Loan available to the Administrative Agent pursuant to this
Section shall not relieve any other Lender of such other Lender's obligation to
make its own Commitment Percentage of such Revolving Credit Loan available to
the Administrative Agent in accordance with this Section, provided, however,
that no Lender shall be liable or responsible for the failure by any other
Lender to make any Revolving Credit Loans required to be made by such other
Lender.


          (d)     If a Lender makes a new Revolving Credit Loan on a Borrowing
Date on which the Borrower is to repay a Revolving Credit Loan from such Lender,
such Lender shall apply the proceeds of such new Revolving Credit Loan to make
such repayment, and only the excess of the proceeds of such new Revolving Credit
Loan over the Revolving Credit Loan being repaid need be made available to the
Administrative Agent, for the Borrower's account.


          (e)     Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice of borrowing given to the
Administrative Agent, the Administrative Agent may act without liability upon
the basis of telephonic notice of such borrowing believed by the Administrative
Agent in good faith to be from an authorized officer of the Borrower prior to
receipt of written confirmation. In each such case, the Administrative Agent's
records with regard to any such telephone notice shall be presumptively correct,
absent manifest error.


     Section 2.4     Competitive Bid Loans; Procedure


          (a)     The Borrower may make Competitive Bid Requests by 11:00 a.m.
at least two Business Days prior to the proposed Borrowing Date for one or more
Competitive Bid Loans. Each Competitive Bid Request given to the Administrative
Agent (which shall promptly on the same day give notice thereof to each Lender
by facsimile of an Invitation to Bid if the Competitive Bid Request is not
rejected pursuant to this Section), shall be by telephone (confirmed by
facsimile or other written electronic means promptly on the same day by the
delivery of a Competitive Bid Request signed by the Borrower), and shall specify
(i) the proposed Borrowing Date, which shall be a Business Day, (ii) the

17

--------------------------------------------------------------------------------

aggregate amount of the requested Competitive Bid Loans (the "Maximum Request"),
which amount (A) shall not exceed an amount which, on the proposed Borrowing
Date and after giving effect to the requested Competitive Bid Loans, would cause
the aggregate outstanding principal balance of all Loans of all Lenders to
exceed the Aggregate Commitments and (B) shall be in a principal amount equal to
$3,000,000 or an integral multiple of $1,000,000 in excess thereof, (iii) the
Competitive Interest Period(s) therefor and the last day of each such
Competitive Interest Period, and (iv) if more than one Competitive Interest
Period is so specified, the principal amount allocable to each such Competitive
Interest Period (which amount shall not be less than $3,000,000 or an integral
multiple of $1,000,000 in excess thereof). A Competitive Bid Request that does
not conform substantially to the form of Exhibit D shall be rejected, and the
Administrative Agent shall promptly notify the Borrower of such rejection.
Notwithstanding anything contained herein to the contrary, (1) not more than
three Competitive Interest Periods may be requested pursuant to any Competitive
Bid Request and (2) not more than five Competitive Bid Loans may be outstanding
at any one time.


          (b)     Each Lender in its sole discretion may (but is not obligated
to) submit one or more Competitive Bids to the Administrative Agent not later
than 10:00 a.m. at least one Business Day prior to the proposed Borrowing Date
specified in such Competitive Bid Request (such time being herein called the
"Submission Deadline"), by facsimile or other writing, and thereby irrevocably
offer to make all or any part (any such part referred to as a "Portion") of any
Competitive Bid Loan described in the relevant Competitive Bid Request at a rate
of interest per annum (each a "Bid Rate") specified therein in an aggregate
principal amount of not less than $3,000,000 or an integral multiple of
$1,000,000 in excess thereof, provided that Competitive Bids submitted by the
Administrative Agent may only be submitted if the Administrative Agent notifies
the Borrower of the terms of its Competitive Bid not later than thirty minutes
prior to the Submission Deadline. Multiple Competitive Bids may be delivered to
and by the Administrative Agent. The aggregate Portions of Competitive Bid Loans
for any or all Competitive Interest Periods offered by each Lender in its
Competitive Bid may exceed the Maximum Request contained in the relevant
Competitive Bid Request, provided that each Competitive Bid shall set forth the
maximum aggregate amount of the Competitive Bid Loans offered thereby which the
Borrower may accept (the "Maximum Offer"), which Maximum Offer shall not exceed
the Maximum Request. If any Lender shall elect not to make a Competitive Bid,
such Lender shall so notify the Administrative Agent by facsimile not later than
the Submission Deadline therefor, provided, however, that the failure by any
Lender to give any such notice shall not obligate such Lender to make any
Competitive Bid Loan.


          (c)     The Administrative Agent shall promptly give notice by
telephone (promptly confirmed by facsimile or other writing) to the Borrower of
all Competitive Bids received by the Administrative Agent prior to the
Submission Deadline which comply in all material respects with this Section. The
Borrower shall, in its sole discretion but subject to Section 2.4(d),
irrevocably accept or reject any such Competitive Bid (or any Portion thereof)
not later than 1:00 p.m. on the day of the Submission Deadline by notice to the
Administrative Agent by telephone (confirmed by facsimile or other writing in
the form of a Competitive Bid Accept/Reject Letter promptly the same day).
Promptly upon receipt by the Administrative Agent of such a Competitive Bid
Accept/Reject Letter, the Administrative Agent will give notice to each Lender
that submitted a Competitive Bid as to the extent, if any, that such Lender's
Competitive Bid shall have been accepted. If the Administrative Agent fails to
receive notice from the Borrower of its acceptance or rejection of any
Competitive Bids at or prior to 1:00 p.m. on the day of the Submission Deadline,
all such Competitive Bids shall be deemed to have been rejected by the Borrower,
and the Administrative Agent will give to each Lender that submitted a
Competitive Bid notice of such rejection by telephone on such day. In due course
following the acceptance of any Competitive Bid, the Administrative Agent shall
notify each Lender which submitted a Competitive Bid, in the form of a
Competitive Bid Loan Confirmation, of the amount, maturity date and Bid Rate for
each Competitive Bid Loan.

18

--------------------------------------------------------------------------------


          (d)     If the Borrower accepts a Portion of a proposed Competitive
Bid Loan for a single Competitive Interest Period at the Bid Rate provided
therefor in a Lender's Competitive Bid, such Portion shall be in a principal
amount of $3,000,000 or an integral multiple of $1,000,000 in excess thereof
(subject to such lesser allocation as may be made pursuant to the provisions of
this Section 2.4(d)). The aggregate principal amount of Competitive Bid Loans
accepted by the Borrower following Competitive Bids responding to a Competitive
Bid Request shall not exceed the Maximum Request. The aggregate principal amount
of Competitive Bid Loans accepted by the Borrower pursuant to a Lender's
Competitive Bid shall not exceed the Maximum Offer therein contained. If the
Borrower accepts any Competitive Bid Loans or Portion offered in any Competitive
Bid, the Borrower must accept Competitive Bids (and Competitive Bid Loans and
Portions thereby offered) based exclusively upon the successively lowest Bid
Rates within each Competitive Interest Period and no other criteria. If two or
more Lenders submit Competitive Bids with identical Bid Rates for the same
Competitive Interest Period and the Borrower accepts any thereof, the Borrower
shall, subject to the first three sentences of this Section 2.4(d), accept all
such Competitive Bids as nearly as possible in proportion to the amounts of such
Lenders' respective Competitive Bids with identical Bid Rates for such
Competitive Interest Period, provided, that if the amount of Competitive Bid
Loans to be so allocated is not sufficient to enable each such Lender to make
such Competitive Bid Loan (or Portions thereof) in an aggregate principal amount
of $3,000,000 or an integral multiple of $1,000,000 in excess thereof, the
Borrower shall round the Competitive Bid Loans (or Portions thereof) allocated
to such Lender or Lenders as the Borrower shall select as necessary to a minimum
of $1,000,000 or an integral multiple of $500,000 in excess thereof.


          (e)     Not later than 2:00 p.m. on the relevant Borrowing Date, each
Lender whose Competitive Bid was accepted by the Borrower shall make available
to the Administrative Agent at its office provided for in Section 11.2, in
immediately available funds, the proceeds of such Lender's Competitive Bid
Loan(s). The amounts so made available to the Administrative Agent on such
Borrowing Date will then, subject to the satisfaction of the terms and
conditions of this Agreement, as determined by the Administrative Agent, be made
available on such date to the Borrower by the Administrative Agent at the office
of the Administrative Agent provided for in Section 11.2 by crediting the
account of the Borrower on the books of such office with the aggregate of said
amounts received by the Administrative Agent.


          (f)     All notices required by this Section 2.4 shall be given in
accordance with Section 11.2.


          (g)     The Competitive Bid Loans made by each Lender shall be
evidenced by a Note referred to in Section 2.2. Each Competitive Bid Loan shall
be due and payable on the last day of the Competitive Interest Period applicable
thereto.


     Section 2.5     Termination, Reduction and Increase of Aggregate
Commitments


          (a)     Unless previously terminated, the Commitments shall terminate
on the Commitment Termination Date.


          (b)     The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Commitments, provided that (i) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect to any
concurrent prepayment of Loans in accordance with Section 2.6, the sum of the
outstanding principal balance of all Loans would exceed the total Aggregate
Commitments, and (ii) each such reduction shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000.

19

--------------------------------------------------------------------------------


          (c)     The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Commitments under paragraph (b) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable, provided that a notice
of termination of the Aggregate Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Each reduction, and any termination, of the
Aggregate Commitments shall be permanent and each reduction of the Aggregate
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.


          (d)     The Borrower may at any time and from time to time, at its
sole cost, expense and effort, request any one or more of the Lenders to
increase its Commitment (the decision to increase the Commitment of a Lender to
be within the sole and absolute discretion of such Lender), or any other Person
reasonably satisfactory to the Administrative Agent to provide a new Commitment,
by submitting an Increase Supplement duly executed by the Borrower and each such
Lender or other Person, as the case may be. If such Increase Supplement is in
all respects reasonably satisfactory to the Administrative Agent, the
Administrative Agent shall execute such Increase Supplement and deliver a copy
thereof to the Borrower and each such Lender or other Person, as the case may
be. Upon execution and delivery of such Increase Supplement by the
Administrative Agent, (x) in the case of each such Lender, such Lender's
Commitment shall be increased to the amount set forth in such Increase
Supplement, (y) in the case of each such other Person, such other Person shall
become a party hereto and shall for all purposes of the Loan Documents be deemed
a "Lender" having a Commitment as set forth in such Increase Supplement, and (z)
in each case, the Commitment of such Lender or such other Person, as the case
may be, shall be as set forth in the applicable Increase Supplement; provided,
however, that:





          (i)     immediately after giving effect thereto, the sum of the
Aggregate Commitments after all increases shall not exceed $150,000,000;



          (ii)     each such increase shall be in an amount not less than
$5,000,000 or such amount plus an integral multiple of $1,000,000;



          (iii)     if Revolving Credit Loans would be outstanding immediately
after giving effect to each such increase, then simultaneously with such
increase (A) each such Lender, each such other Person and each other Lender
shall be deemed to have entered into a master assignment and acceptance
agreement, in form and substance substantially similar to Exhibit J, pursuant to
which each such other Lender shall have assigned to each such Lender and each
such other Person a portion of its Revolving Credit Loans necessary to reflect
proportionately the Commitments as adjusted in accordance with this subsection
(d), and (B) in connection with such assignment, each such Lender and each such
other Person shall pay to the Administrative Agent, for the account of the other
Lenders, such amount as shall be necessary to appropriately reflect the
assignment to it of Revolving Credit Loans, and in connection with such master
assignment each such other Lender may treat the assignment of Eurodollar
Advances as a prepayment of such Eurodollar Advances for purposes of Section
2.12; and



          (iv)     each such other Person shall have delivered to the
Administrative Agent and the Borrower all forms, if any, that are required to be
delivered by such other Person pursuant to Section 2.10.

20

--------------------------------------------------------------------------------


     Section 2.6     Prepayments of the Loans


          (a)     Voluntary Prepayments. The Borrower may, at its option, prepay
the Revolving Credit Loans without premium or penalty, in full at any time or in
part from time to time, by notifying the Administrative Agent in writing no
later than 11:30 a.m. on the proposed prepayment date, in the case of ABR
Advances, and at least three Business Days prior to the proposed prepayment
date, in the case of Eurodollar Advances, specifying the Revolving Credit Loans
to be prepaid, the amount to be prepaid and the date of prepayment. The Borrower
may not prepay the Competitive Bid Loans. Each such notice of a prepayment under
this Section shall be irrevocable and the amount specified in such notice shall
be due and payable on the date specified. Upon receipt of such notice, the
Administrative Agent shall promptly notify each Lender thereof. Each partial
prepayment shall be in an aggregate principal amount of (i) $5,000,000 or an
integral multiple of $1,000,000 in excess thereof or (ii) if the outstanding
principal balance of the Revolving Credit Loans is less that the minimum amount
set forth in clause (a)(i) of this Section, then such lesser outstanding
principal balance, as the case may be. After giving effect to any partial
prepayment with respect to Eurodollar Advances which were made (whether as the
result of a borrowing or a conversion) on the same date and which had the same
Interest Period, the outstanding principal amount of such Eurodollar Advances
shall exceed (subject to Section 2.7) $5,000,000 or an integral multiple of
$1,000,000 in excess thereof. If any prepayment is made in respect of any
Eurodollar Advance, in whole or in part, prior to the last day of the applicable
Eurodollar Interest Period, the Borrower agrees to indemnify the Lenders in
accordance with Section 2.12.


          (b)     Mandatory Prepayments Relating to Reductions or Termination of
the Aggregate Commitments. Concurrently with each reduction or termination of
the Aggregate Commitments under Section 2.5, the Borrower shall prepay the
Revolving Credit Loans by the amount, if any, by which the aggregate unpaid
principal balance of all Lenders' Revolving Credit Loans and Competitive Bid
Loans exceeds the amount of the Aggregate Commitments after giving effect to
such reduction or termination, as the case may be.


          (c)     In General. Any prepayments under this Section shall be
applied pro rata according to the Commitment Percentage of each Lender.

     Section 2.7     Conversions and Continuations


          (a)     The Borrower may elect from time to time to convert Eurodollar
Advances to ABR Advances by giving the Administrative Agent at least one
Business Day's prior irrevocable notice of such election (confirmed by the
delivery of a Notice of Conversion/Continuation), specifying the amount to be so
converted, provided that any such conversion of Eurodollar Advances shall only
be made on the last day of the Interest Period applicable thereto. In addition,
the Borrower may elect from time to time to (i) convert ABR Advances to
Eurodollar Advances and (ii) to continue Eurodollar Advances by selecting a new
Eurodollar Interest Period therefor, in each case by giving the Administrative
Agent at least three Business Days' prior irrevocable notice of such election
(confirmed by the delivery of a Notice of Conversion/Continuation), in the case
of a conversion to, or continuation of, Eurodollar Advances, specifying the
amount to be so converted and the initial Eurodollar Interest Period relating
thereto, provided that any such conversion of ABR Advances to Eurodollar
Advances shall only be made on a Business Day and any such continuation of
Eurodollar Advances shall only be made on the last day of the Eurodollar
Interest Period applicable to the Eurodollar Advances which are to be continued
as such new Eurodollar Advances. The Administrative Agent shall promptly provide
the Lenders with a copy of each such Notice of Conversion/Continuation. ABR
Advances and Eurodollar Advances may be converted or continued pursuant to this
Section in whole or in part, provided that conversions of ABR Advances to
Eurodollar Advances, or continuations of Eurodollar Advances, shall be in an
aggregate

21

--------------------------------------------------------------------------------

principal amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof. If the Borrower fails to deliver a notice of conversion or continuation
in accordance with this Section with respect to any Advance prior to the last
day of the Interest Period applicable thereto, then, unless such Advance is
repaid as provided herein, on the last day of such Interest Period, such Advance
shall be converted to, or continued as, an ABR Advance.


          (b)     Notwithstanding anything in this Section to the contrary, no
ABR Advance may be converted to a Eurodollar Advance, and no Eurodollar Advance
may be continued, if a Default or Event of Default has occurred and is
continuing either (i) at the time the Borrower shall notify the Administrative
Agent of its election to convert or continue or (ii) on the requested
Conversion/Continuation Date. In such event, such ABR Advance shall be
automatically continued as an ABR Advance, or such Eurodollar Advance shall be
automatically converted to an ABR Advance on the last day of the Eurodollar
Interest Period applicable to such Eurodollar Advance. If an Event of Default
shall have occurred and be continuing, the Administrative Agent shall, at the
request of the Required Lenders, notify the Borrower (by telephone or otherwise)
that all, or such lesser amount as the Required Lenders shall designate, of the
outstanding Eurodollar Advances shall be automatically converted to ABR
Advances, in which event such Eurodollar Advances shall be automatically
converted to ABR Advances on the date such notice is given.


          (b)     No Eurodollar Interest Period selected in respect of the
conversion or continuation of any Eurodollar Advance shall end after the
Maturity Date.


          (b)     Each conversion or continuation shall be effected by each
Lender by applying the proceeds of its new ABR Advance or Eurodollar Advance, as
the case may be, to its Advances (or portion thereof) being converted (it being
understood that such conversion shall not constitute a borrowing for purposes of
Articles 4, 5 or 6).


          (b)     Without in any way limiting the obligation of the Borrower to
confirm in writing any telephonic notice of borrowing given to the
Administrative Agent, the Administrative Agent may act without liability upon
the basis of telephonic notice of such borrowing believed by the Administrative
Agent in good faith to be from an authorized officer of the Borrower prior to
receipt of written confirmation. In each such case, the Administrative Agent's
records with regard to any such telephone notice shall be presumptively correct,
absent manifest error.


     Section 2.8     Interest Rate and Payment Dates


          (a)     Prior to Maturity. Except as otherwise provided in Section
2.8(b), prior to maturity, the Loans shall bear interest on the outstanding
principal balance thereof at the applicable interest rate or rates per annum set
forth below:



ADVANCES

RATE

Each ABR Advance

Alternate Base Rate.

Each Eurodollar Advance

Eurodollar Rate for the applicable Eurodollar Interest Period plus the
Applicable Margin.

Each Competitive Bid Loan

Bid Rate applicable thereto for the applicable Competitive Interest Period.






          (b)     Late Charges. If all or any portion of the principal balance
of or interest payable on any of the Loans or any other amount payable under the
Loan Documents shall not be paid when due



22

--------------------------------------------------------------------------------

(whether at the stated maturity thereof, by acceleration or otherwise), such
overdue balance or amount shall bear interest at a rate per annum (whether
before or after the entry of a judgment thereon) equal to (i) in the case of the
principal balance of any Loan, 2% plus the rate which would otherwise be
applicable pursuant to Section 2.8(a), or (ii) in the case of any other amount,
2% plus the Alternate Base Rate, in each case from the date of such nonpayment
to, but not including, the date such balance or such amount, as the case may be,
is paid in full. All such interest shall be payable on demand.




          (c)     In General. Interest on (i) ABR Advances to the extent based
on the BNY Rate shall be calculated on the basis of a 365 or 366-day year (as
the case may be) and (ii) ABR Advances to the extent based on the Federal Funds
Rate, on Eurodollar Advances and on Competitive Bid Loans shall be calculated on
the basis of a 360-day year, in each case, for the actual number of days
elapsed, including the first day but excluding the last. Except as otherwise
provided in Section 2.8(b), interest shall be payable in arrears on each
Interest Payment Date and upon each payment (including prepayment) of the Loans
(on the amount paid (or prepaid)). Any change in the interest rate on the Loans
resulting from a change in the Alternate Base Rate shall become effective as of
the opening of business on the day on which such change shall become effective.
The Administrative Agent shall, as soon as practicable, notify the Borrower and
the Lenders of the effective date and the amount of each such change in the BNY
Rate, but any failure to so notify shall not in any manner affect the obligation
of the Borrower to pay interest on the Loans in the amounts and on the dates
required. Each determination of the Alternate Base Rate or a Eurodollar Rate by
the Administrative Agent pursuant to this Agreement shall be conclusive and
binding on all parties hereto absent manifest error. At no time shall the
interest rate payable on the Loans, together with the Facility Fee, the
Utilization Fee and all other amounts payable under the Loan Documents, to the
extent the same are construed to constitute interest, exceed the Highest Lawful
Rate. If any amount paid hereunder would exceed the maximum amount of interest
permitted by the Highest Lawful Rate, then such amount shall automatically be
reduced to such maximum permitted amount, and interest for any subsequent
period, to the extent less than the maximum amount permitted for such period by
the Highest Lawful Rate, shall be increased by the unpaid amount of such
reduction. Any interest actually received for any period in excess of such
maximum allowable amount for such period shall be deemed to have been applied as
a prepayment of the Loans. The Borrower acknowledges that to the extent interest
payable on ABR Advances is based on the BNY Rate, such rate is only one of the
bases for computing interest on loans made by the Lenders, and by basing
interest payable on ABR Advances on the BNY Rate, the Lenders have not committed
to charge, and the Borrower has not in any way bargained for, interest based on
a lower or the lowest rate at which the Lenders may now or in the future make
loans to other borrowers.



     Section 2.9     Substituted Interest Rate


          In the event that (i) the Administrative Agent shall have determined
in the exercise of its reasonable discretion (which determination shall be
conclusive and binding upon the Borrower) that by reason of circumstances
affecting the interbank eurodollar market either reasonable means do not exist
for ascertaining the Eurodollar Rate or (ii) the Required Lenders shall have
notified the Administrative Agent that they have determined (which determination
shall be conclusive and binding on the Borrower) that the applicable Eurodollar
Rate will not adequately and fairly reflect the cost to such Lenders of
maintaining or funding loans bearing interest based on such Eurodollar Rate,
with respect to any portion of the Revolving Credit Loans that the Borrower has
requested be made as Eurodollar Advances or Eurodollar Advances that will result
from the requested conversion or continuation of any portion of the Advances
into or as Eurodollar Advances (each an "Affected Advance"), the Administrative
Agent shall promptly notify the Borrower and the Lenders (by telephone or
otherwise, to be promptly confirmed in writing) of such determination on or, to
the extent practicable, prior to the requested Borrowing Date or
Conversion/Continuation Date for such Affected Advances. If the Administrative
Agent shall give such

23

--------------------------------------------------------------------------------

notice, (a) any Affected Advances shall be made as ABR Advances, (b) the
Advances (or any portion thereof) that were to have been converted to or
continued as Affected Advances shall be converted to or continued as ABR
Advances and (c) any outstanding Affected Advances shall be converted, on the
last day of the then current Interest Period with respect thereto, to ABR
Advances. Until any notice under clause (i) or (ii), as the case may be, of this
Section has been withdrawn by the Administrative Agent (by notice to the
Borrower promptly upon either (1) the Administrative Agent's having determined
that such circumstances affecting the interbank eurodollar market no longer
exist and that adequate and reasonable means do exist for determining the
Eurodollar Rate pursuant to Section 2.8 or (2) the Administrative Agent having
been notified by such Required Lenders that circumstances no longer render the
Advances (or any portion thereof) to be Affected Advances), no further
Eurodollar Advances shall be required to be made by the Lenders, nor shall the
Borrower have the right to convert or continue all or any portion of the Loans
to Eurodollar Advances.


     Section 2.10     Taxes


          (a)     Payments to be Free and Clear. Provided that all
documentation, if any, then required to be delivered by any Lender or the
Administrative Agent pursuant to Section 2.10(c) has been delivered, all sums
payable by the Borrower under the Loan Documents shall be paid free and clear of
and (except to the extent required by law) without any deduction or withholding
on account of any Tax (other than a Tax on the Overall Net Income of any Lender
(for which payment need not be free and clear, but no deduction or withholding
shall be made unless then required by applicable law)) imposed, levied,
collected, withheld or assessed by or within the United States or any political
subdivision in or of the United States or any other jurisdiction from or to
which a payment is made by or on behalf of the Borrower or by any federation or
organization of which the United States or any such jurisdiction is a member at
the time of payment.




          (b)     Grossing-up of Payments. If the Borrower or any other Person
is required by law to make any deduction or withholding on account of any such
Tax from any sum paid or payable by the Borrower to the Administrative Agent or
any Lender under any of the Loan Documents:







          (i)     the Borrower shall notify the Administrative Agent and such
Lender of any such requirement or any change in any such requirement as soon as
the Borrower becomes aware of it;



          (ii)     the Borrower shall pay any such Tax before the date on which
penalties attach thereto, such payment to be made (if the liability to pay is
imposed on the Borrower) for its own account or (if that liability is imposed on
the Administrative Agent or such Lender, as the case may be) on behalf of and in
the name of the Administrative Agent or such Lender, as the case may be;



          (iii)     the sum payable by the Borrower to the Administrative Agent
or a Lender in respect of which the relevant deduction, withholding or payment
is required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment, the Administrative Agent or
such Lender, as the case may be, receives on the due date therefor a net sum
equal to what it would have received had no such deduction, withholding or
payment been required or made; and



          (iv)     within 30 days after paying any sum from which it is required
by law to make any deduction or withholding, and within 30 days after the due
date of payment of any Tax which it is required by clause (ii) above to pay, the
Borrower shall deliver to the Administrative

24

--------------------------------------------------------------------------------

 

Agent and the applicable Lender evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant Governmental Authority;


          (c)     provided that no additional amount shall be required to be
paid to any Lender under clause (iii) above except to the extent that any change
after the date hereof (in the case of each Lender listed on the signature pages
hereof) or after the date of the Assignment and Acceptance Agreement pursuant to
which such Lender became a Lender (in the case of each other Lender) if any such
requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date of this Agreement or at the date of such
Assignment and Acceptance Agreement, as the case may be, in respect of payments
to such Lender, and provided further that any Lender claiming any additional
amounts payable pursuant to this Section 2.10 shall use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office or take other
appropriate action if the making of such a change or the taking of such action,
as the case may be, would avoid the need for, or reduce the amount of, any such
additional amounts that may thereafter accrue and would not, in the reasonable
judgment of such Lender, be otherwise disadvantageous to such Lender.




          (d)     Tax Certificates. Each Foreign Lender shall deliver to the
Borrower (with a copy to the Administrative Agent), on or prior to the Agreement
Date (in the case of each Foreign Lender listed on the signature pages hereof)
or on the effective date of the Assignment and Acceptance Agreement pursuant to
which it becomes a Lender (in the case of each other Foreign Lender), and at
such other times as may be necessary in the determination of the Borrower or the
Administrative Agent (each in the reasonable exercise of its discretion),
including upon the occurrence of any event requiring a change in the most recent
counterpart of any form set forth below previously delivered by such Foreign
Lender to the Borrower, such certificates, documents or other evidence, properly
completed and duly executed by such Foreign Lender (i) two accurate and complete
original signed copies of Internal Revenue Service Form W8-BEN or Form W8-ECI,
or successor applicable form and (ii) an Internal Revenue Service Form W-8 or
W-9 (or any other certificate or statement of exemption required by Treasury
Regulations Section 1.1441-4(a) or Section 1.1441-6(c) or any successor thereto)
to establish that such Foreign Lender is not subject to deduction or withholding
of United States federal income tax under Section 1441 or 1442 of the Code or
otherwise (or under any comparable provisions of any successor statute) with
respect to any payments to such Foreign Lender of principal, interest, fees or
other amounts payable under any of the Loan Documents. The Borrower shall not be
required to pay any additional amount to any such Foreign Lender under Section
2.11(b)(iii) if such Foreign Lender shall have failed to satisfy the
requirements of the immediately preceding sentence; provided that if such
Foreign Lender shall have satisfied such requirements on the Agreement Date (in
the case of each Foreign Lender listed on the signature pages hereof) or on the
effective date of the Assignment and Acceptance Agreement pursuant to which it
becomes a Lender (in the case of each other Foreign Lender), nothing in this
Section shall relieve the Borrower of its obligation to pay any additional
amounts pursuant to Section 2.11(b)(iii) in the event that, as a result of any
change in applicable law, such Foreign Lender is no longer properly entitled to
deliver certificates, documents or other evidence at a subsequent date
establishing the fact that such Foreign Lender is not subject to withholding as
described in the immediately preceding sentence.



     Section.11     Increased Costs; Illegality


          (a)     If any Change in Law shall:

25

--------------------------------------------------------------------------------



          (i)     impose, modify or deem applicable any reserve, special deposit
or similar requirement against assets of, deposits with or for the account of,
or credit extended by, any Credit Party (except any such reserve requirement
reflected in the Eurodollar Rate); or



          (ii)     impose on any Credit Party or the London interbank market any
other condition affecting this Agreement, any Eurodollar Loans made by such
Credit Party or any participation therein,






and the result of any of the foregoing shall be to increase the cost to such
Credit Party of making or maintaining any Eurodollar Loan or to increase the
cost to such Credit Party or to reduce the amount of any sum received or
receivable by such Credit Party hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Credit Party such additional
amount or amounts as will compensate such Credit Party for such additional costs
incurred or reduction suffered.


          (b)     If any Credit Party determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Credit Party's capital or on the capital of such Credit
Party's holding company, if any, as a consequence of this Agreement or the Loans
made by such Credit Party to a level below that which such Credit Party or such
Credit Party's holding company could have achieved but for such Change in Law
(taking into consideration such Credit Party's policies and the policies of such
Credit Party's holding company with respect to capital adequacy), then from time
to time the Borrower will pay to such Credit Party such additional amount or
amounts as will compensate such Credit Party or such Credit Party's holding
company for any such reduction suffered; provided, however, that such Credit
Party or such Credit Party's holding company agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
mitigate the consequences of any such Change in Law.


          (c)     A certificate of a Credit Party setting forth the amount or
amounts necessary to compensate such Credit Party or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Credit Party the amount shown as due on any such
certificate within 10 days after receipt thereof.


Failure or delay on the part of any Credit Party to demand compensation pursuant
to this Section shall not constitute a waiver of such Credit Party's right to
demand such compensation; provided that no Lender shall be entitled to demand
such compensation more than 90 days following the last day of the Interest
Period in respect of which such demand is made; provided further, however, that
the foregoing proviso shall in no way limit the right of any Lender to demand or
receive such compensation to the extent that such compensation relates to the
retroactive application of any law, regulation, treaty or directive described
above if such demand is made within 90 days after the implementation of such
retroactive law, interpretation, treaty or directive. A statement setting forth
the calculations of any additional amounts payable pursuant to the foregoing
submitted by a Lender to the Borrower shall be conclusive absent manifest error.


          (d)     Notwithstanding any other provision of this Agreement, if,
after the Agreement Date, any Change in Law shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Borrower and to the Administrative Agent:

          (i)     such Lender may declare that Eurodollar Advances will not
thereafter (for the duration of such unlawfulness) be made by such Lender
hereunder (or be continued for

26

--------------------------------------------------------------------------------



additional Interest Periods) and ABR Advances will not thereafter (for such
duration) be converted into Eurodollar Advances, whereupon any request for a
Eurodollar Advance or to convert an ABR Advance to a Eurodollar Advance or to
continue a Eurodollar Advance, as applicable, for an additional Interest Period
shall, as to such Lender only, be deemed a request for an ABR Advance (or a
request to continue an ABR Advance as such for an additional Interest Period or
to convert a Eurodollar Advance into an ABR Advance, as applicable), unless such
declaration shall be subsequently withdrawn; and



          (ii)     such Lender may require that all outstanding Eurodollar
Advances made by it be converted to ABR Advances, in which event all such
Eurodollar Advances shall be automatically converted to ABR Advances, as of the
effective date of such notice as provided in the last sentence of this
paragraph;




provided

, that such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office or take other appropriate action if the making of such
designation or the taking of such action, as the case may be, would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Advances or to continue to fund or maintain Eurodollar
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. In the event any Lender shall exercise its
rights under clause (i) or (ii) of this paragraph, all payments and prepayments
of principal that would otherwise have been applied to repay the Eurodollar
Advances that would have been made by such Lender or the converted Eurodollar
Loans of such Lender shall instead be applied to repay the ABR Advances made by
such Lender in lieu of, or resulting from the conversion of, such Eurodollar
Advances, as applicable. For purposes of this paragraph, a notice to the
Borrower by any Lender shall be effective as to each Eurodollar Advances made by
such Lender, if lawful, on the last day of the Interest Period currently
applicable to such Eurodollar Advances; in all other cases such notice shall be
effective on the date of receipt by the Borrower.




     Section 2.12     Break Funding Payments


          In the event of (a) the payment or prepayment (voluntary or otherwise)
of any principal of any Eurodollar Loan or Competitive Bid Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.5(c) and is revoked in accordance therewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurodollar Loan or Competitive Bid
Loan other than on the last day of the Interest Period or maturity date
applicable thereto as a result of a request by any Borrower pursuant to
Section 2.15, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurodollar Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive

27

--------------------------------------------------------------------------------

pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten days after receipt thereof.

     Section 2.13     Lenders' Records


          Each Lender's records regarding the amount of each Loan, each payment
by the Borrower of principal and interest on the Loans and other information
relating to the Loans shall be presumptively correct absent manifest error.


     Section 2.14     Extension of Commitment Period and Maturity Date


          (a)     Extension of Commitment Period



          (i)     Provided that no Default or Event of Default shall exist, the
Borrower may request that the Commitment Period be extended for up to 364 days
by giving written notice thereof (each an "Extension Request") to the
Administrative Agent at any time during the period which is not more than 45
days nor less than 30 days prior to the then current Commitment Termination Date
and, upon receipt of each such notice, the Administrative Agent shall promptly
notify each Lender thereof. No Lender shall be required to consent to any
Extension Request. Each Lender shall endeavor to respond to each Extension
Request by no later than 15 days prior to the then current Commitment
Termination Date, provided that each Lender which shall have failed so to
respond by such time shall be deemed not to have consented thereto. The
Administrative Agent shall promptly notify the Borrower as to the name of each
Lender that, in accordance with this clause (i), consented to such extension. In
the event that Lenders having Commitments greater than 50% of the Aggregate
Commitments shall not have consented in accordance with this clause (i) to such
extension, the then current Commitment Termination Date shall not be extended
and shall remain in full force and effect. In the event that all Lenders shall
have consented in accordance with this clause (i), then on the date upon which
the last such consent shall have been received by the Administrative Agent, the
then existing Commitment Termination Date shall be extended to the day which is
364 days after such date (or, if such date is not a Business Day, the Business
Day immediately preceding such day).



          (ii)     Notwithstanding any provision in Section 2.14(a)(i) to the
contrary, in the event Lenders having Commitments greater than 50% of the
Aggregate Commitments consent to an extension of the Commitment Termination Date
pursuant to Section 2.14(a)(i) (the "Continuing Lenders"), the Borrower shall
have the right, provided no Default or Event of Default shall have occurred and
be continuing, to replace or remove each Lender that did not so consent (each a
"Non-Extending Lender") by giving the Administrative Agent notice no later than
five days prior to the then current Commitment Termination Date of its intent to
extend such Commitment Termination Date. On or prior to the then current
Commitment Termination Date, the Borrower shall replace each Non-Extending
Lender with either an existing Lender willing to assume such Non-Extending
Lender's Commitment or with another Eligible Assignee willing to assume such
Non-Extending Lender's Commitment. Each Non-Extending Lender agrees, subject to
and in accordance with Section 11.6, to assign its rights and obligations under
the Loan Documents to an Eligible Assignee selected by the Borrower upon payment
by or on behalf of such Eligible Assignee to such Non-Extending Lender of such
Non-Extending Lender's Commitment Percentage or other applicable percentage of
all outstanding Loans and accrued interest, fees and other sums payable under
the Loan Documents. Effective upon such assignment such Non-Extending Lender
shall cease to be a "Lender" for purposes of this

28

--------------------------------------------------------------------------------

Agreement (except with respect to its rights hereunder to be reimbursed for
costs and expenses, and to indemnification with respect to, matters attributable
to events, acts or conditions occurring prior to such assignment). In the event
that the Borrower shall have elected to replace or remove each Non-Extending
Lender pursuant to this clause (ii), then on the date, if any, upon which all of
the Borrower's obligations under this clause (ii) shall have been satisfied, if
any, the then existing Commitment Termination Date shall be extended to the day
which is 364 days after such date (or, if such date is not a Business Day, the
Business Day immediately preceding such day), provided, however, that if the
Borrower shall not have satisfied such obligations on or prior to the then
existing Commitment Termination Date, such Commitment Termination Date shall not
be extended.




          (b)     Extension of Maturity Date. Unless a Default shall have
occurred and is continuing, effective upon the delivery by the Borrower to the
Administrative Agent by no later than the seventh day prior to the then
effective Commitment Termination Date of an express written notice (the
"Term-Out Notice") that the Borrower intends to extend the Maturity Date to the
date certain (the "Repayment Extension Date") set forth in such Term-Out Notice
that is not later than one year after the Commitment Termination Date, the
Maturity Date shall be extended to such Repayment Extension Date. The delivery
by the Borrower to the Administrative Agent of a Term-Out Notice shall
constitute a representation and warranty by the Borrower that no Default then
exists.



     Section 2.15     Substitution of Lender


          In the event that the Borrower becomes obligated to pay additional
amounts to any Lender pursuant to Section 2.10, 2.11 or 2.12, or if any Lender
defaults in its obligation to fund Loans hereunder on three or more occasions,
the Borrower may, within 60 days of the demand by such Lender for such
additional amounts or the relevant default by such Lender, as the case may be,
and subject to and in accordance with the provisions of Section 11.6, designate
an Eligible Assignee (acceptable to the Administrative Agent) to purchase and
assume all its interests, rights and obligations under the Loan Documents,
without recourse to or warranty by or expense to, such Lender, for a purchase
price equal to the outstanding principal amount of such Lender's Loans plus any
accrued but unpaid interest thereon and accrued but unpaid Facility Fees,
Utilization Fees in respect of such Lender's Commitment and any other amounts
payable to such Lender hereunder, and to assume all the obligations of such
Lender hereunder, and, upon such purchase, such Lender shall no longer be a
party hereto or have any rights hereunder (except those that survive full
repayment hereunder) and shall be relieved from all obligations to the Borrower
hereunder, and the Eligible Assignee shall succeed to the rights and obligations
of such Lender hereunder. The Borrower shall execute and deliver to such
Eligible Assignee a Note. Notwithstanding anything herein to the contrary, in
the event that a Lender is replaced pursuant to this Section 2.15 as a result of
the Borrower becoming obligated to pay additional amounts to such Lender
pursuant to Section 2.10, 2.11 or 2.12, such Lender shall be entitled to receive
such additional amounts as if it had not been so replaced.


ARTICLE 3. FEES; PAYMENTS

     Section 3.1     Fees


          (a)     Facility Fee. The Borrower agrees to pay to the Administrative
Agent, for the account of the Lenders in accordance with each Lender's
Commitment Percentage, during the period from and including the Closing Date
through but excluding the Maturity Date, a fee (the "Facility Fee") equal to the
Applicable Facility Fee Percentage per annum of the average daily sum of the
Aggregate Commitments, regardless of usage, during such period. The Facility Fee
shall be payable (i) quarterly in

29

--------------------------------------------------------------------------------

arrears on the last day of each March, June, September and December during such
period, (ii) on the date of any reduction in the Aggregate Commitments (to the
extent of such reduction) and (iii) on the Maturity Date. The Facility Fee shall
be calculated on the basis of a 360-day year for the actual number of days
elapsed.




          (b)     Utilization Fee. The Borrower agrees to pay to the
Administrative Agent, for the account of the Lenders in accordance with each
Lender's Commitment Percentage, during the period from and including the Closing
Date through but excluding the Maturity Date, a fee (the "Utilization Fee")
equal to (i) the Applicable Utilization Fee Percentage on the aggregate
outstanding principal balance of the Loans for each day that such aggregate
outstanding principal balance shall exceed 33.0% of the Aggregate Commitments.
The Utilization Fee shall be payable (A) quarterly in arrears on the last day of
each March, June, September and December during such period and (B) on the
Maturity Date. The Utilization Fee shall be calculated on the basis of a 360-day
year for the actual number of days elapsed.






          (c)     Other Fees. The Borrower agrees to pay to each of the Credit
Parties, for its own account, such fees as have been agreed to in writing by it
and the Borrower.




     Section 3.2     Pro Rata Treatment and Application of Principal Payments


          (a)     The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal of Loans,
interest or fees, or of amounts payable under Sections 2.10, 2.11, 2.12 or 11.4
or otherwise) prior to 1:00 p.m., on the date when due, in immediately available
funds, without setoff or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its office at One Wall Street, New York, New York, or such other office as to
which the Administrative Agent may notify the other parties hereto, except that
payments pursuant to Sections 2.10, 2.11, 2.12 or 11.4 shall be made directly to
the Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in Dollars.


          (b)     If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal of
Loans, interest, fees and commissions then due hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest, fees and commissions then due to such parties and (ii) second, towards
payment of principal of Loans and then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal of Loans then due
to such parties.


          (c)     If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of, and accrued interest on,
their respective Loans, provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise

30

--------------------------------------------------------------------------------

 

thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.


          (d)     Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the applicable Credit Parties hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Credit
Parties the amount due. In such event, if the Borrower has not in fact made such
payment, then each such Credit Party severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Credit Party with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


          (e)     If any Credit Party shall fail to make any payment required to
be made by it pursuant to Section 2.3(c), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Credit Party to satisfy such Credit Party's obligations under such Sections
until all such unsatisfied obligations are fully paid.


ARTICLE 4. REPRESENTATIONS AND WARRANTIES


     In order to induce the Credit Parties to enter into this Agreement, the
Lenders to make the Loans, the Borrower makes the following representations and
warranties to the Administrative Agent and each Lender:


     Section 4.1     Subsidiaries; Capitalization


          As of the Agreement Date, the Borrower has only the Subsidiaries set
forth on Schedule 4.1, and such Schedule accurately designates as of the
Agreement Date whether each such Subsidiary is a Material Subsidiary or an
Immaterial Subsidiary for purposes of this Agreement. The shares of each
corporate Material Subsidiary are duly authorized, validly issued, fully paid
and non-assessable and are owned free and clear of any Liens, other than Liens
permitted pursuant to Section 8.1(o). The interest of the Borrower in each
non-corporate Material Subsidiary is owned free and clear of any Liens, other
than Liens permitted pursuant to Section 8.1(o).


     Section 4.2     Existence and Power


          Each of the Borrower and the Material Subsidiaries is duly organized
or formed and validly existing in good standing under the laws of the
jurisdiction of its incorporation or formation, has all requisite power and
authority to own its Property and to carry on its business as now conducted, and
is

31

--------------------------------------------------------------------------------

in good standing and authorized to do business as a foreign corporation or other
applicable entity in each jurisdiction in which the nature of the business
conducted therein or the Property owned therein makes such qualification
necessary, except where such failure to qualify could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


     Section 4.3     Authority


          The Borrower has full legal power and authority to enter into,
execute, deliver and perform the terms of the Loan Documents and to make the
borrowings contemplated hereby and by the Notes, and to execute, deliver and
carry out the terms of the Notes and to incur the obligations provided for
herein and therein, all of which have been duly authorized by all proper and
necessary corporate or other applicable action and are in full compliance with
its charter or by-laws or its other organization documents.


     Section 4.4     Binding Agreement


          The Loan Documents (other than the Notes) constitute, and the Notes,
when issued and delivered pursuant hereto for value received, will constitute,
the valid and legally binding obligations of the Borrower, enforceable in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors' rights generally and general
principles of equity.


     Section 4.5     Litigation and Regulatory Proceedings


          (a)     Except as disclosed in Schedule 4.5, there are no actions,
suits or proceedings at law or in equity or by or before any Governmental
Authority (whether or not purportedly on behalf of the Borrower or any of the
Material Subsidiaries) pending or, to the knowledge of the Borrower, threatened
against the Borrower or any of the Material Subsidiaries, which (i) if adversely
determined, could individually or in the aggregate reasonably be expected to
have a Material Adverse Effect, except that the commencement by the Borrower,
any of the Material Subsidiaries or any Governmental Authority of a rate
proceeding or earnings review before such Governmental Authority shall not
constitute such a pending or threatened action, suit or proceeding unless and
until such Governmental Authority has made a final determination thereunder that
could reasonably be expected to have a Material Adverse Effect, (ii) call into
question the validity or enforceability of any of the Loan Documents, or (iii)
could reasonably be expected to result in the rescission, termination or
cancellation of any material franchise, right, license, permit or similar
authorization held by the Borrower or any of the Material Subsidiaries.


          (b)     Since the Agreement Date, there has been no change in the
status of the matters disclosed on Schedule 4.5 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.


     Section 4.6     Required Consents


          Except for information filings required to be made in the ordinary
course of business which are not a condition to the Borrower's performance under
the Loan Documents, no consent, authorization or approval of, filing with,
notice to, or exemption by, equityholders, any Governmental Authority or any
other Person is required to authorize, or is required in connection with the
execution, delivery and performance of the Loan Documents or is required as a
condition to the validity or enforceability of the Loan Documents, except such
as have been obtained or made and are in full force

32

--------------------------------------------------------------------------------

and effect and not subject to any appeals period (including the FERC Order). As
of the Closing Date, the FERC Order then in effect expires August 11, 2002.


     Section 4.7     No Conflicting Agreements, Compliance with Laws


          (a)     Neither the Borrower nor any of the Material Subsidiaries is
in default (i) under any mortgage, indenture, contract or agreement to which it
is a party or by which it or any of its Property is bound or (ii) with respect
to any judgment, order, writ, injunction, decree or decision of any Governmental
Authority, the effect of which default could reasonably be expected to have a
Material Adverse Effect. The execution, delivery or carrying out of the terms of
the Loan Documents will not constitute a default under, or require the mandatory
repayment of, or result in the creation or imposition of, or obligation to
create, any Lien upon any Property of the Borrower or any of the Material
Subsidiaries pursuant to the terms of, any such mortgage, indenture, contract or
agreement.


          (b)     Each of the Borrower and the Material Subsidiaries (i) is
complying in all material respects with all statutes, regulations, rules and
orders applicable to the Borrower or such Material Subsidiary of all
Governmental Authorities, including Environmental Laws and ERISA, a violation of
which could individually or in the aggregate reasonably be expected to have a
Material Adverse Effect and (ii) has filed or caused to be filed all tax returns
required to be filed and has paid, or has made adequate provision for the
payment of, all taxes shown to be due and payable on said returns or in any
assessments made against it (other than those being contested as permitted under
Section 7.4) which would be material to the Borrower or any of the Material
Subsidiaries, and no tax Liens have been filed with respect thereto.


     Section 4.8     Governmental Regulations


          Neither the Borrower nor any of the Material Subsidiaries is (i) an
"investment company" or a company "controlled" by an "investment company" as
defined in, or is otherwise subject to regulation under, the Investment Company
Act of 1940, as amended, or (ii) a "holding company", or an "affiliate" or
"subsidiary company" of a "holding company", as those terms are defined in the
Public Utility Holding Company Act of 1935, as amended, in each case which is
subject to registration thereunder.


     Section 4.9     Federal Reserve Regulations; Use of Loan Proceeds


          Neither the Borrower nor any of the Material Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans will be used, directly or indirectly, for a purpose
which violates any law, rule or regulation of any Governmental Authority,
including the provisions of Regulations T, U or X of the Board of Governors of
the Federal Reserve System, as amended. No part of the proceeds of the Loans
will be used, directly or indirectly, to purchase or carry Margin Stock or to
extend credit to others for the purpose of purchasing or carrying Margin Stock.

     Section 4.10     Plans


          No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements

33

--------------------------------------------------------------------------------

reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the fair market value of the assets of all such underfunded
Plans.


     Section 4.11     Financial Statements


          The Borrower has heretofore delivered to the Credit Parties copies of
its consolidated balance sheet and the related consolidated statements of
income, stockholder's equity and cash flows as of and for the fiscal year ended
December 31, 2001 and December 31, 2000, reported on by the Accountants (with
the applicable related notes and schedules, the "Financial Statements"). The
Financial Statements have been prepared in accordance with GAAP and fairly
present the consolidated financial condition and results of the operations of
the Borrower and the Subsidiaries as of the dates and for the periods indicated
therein. Since December 31, 2001, each of the Borrower and the Material
Subsidiaries has conducted its business only in the ordinary course and there
has been no Material Adverse Change.


     Section 4.12     Property


          Each of the Borrower and the Material Subsidiaries has good and
marketable title to all of its Property, title to which is material to the
Borrower or such Material Subsidiary, as the case may be, subject to no Liens,
except Permitted Liens.


     Section 4.13     Environmental Matters


          (a)     To the best knowledge of the Borrower, the Borrower and each
of the Material Subsidiaries is in compliance in all material respects with the
requirements of all applicable Environmental Laws.


          (b)     To the best knowledge of the Borrower, except as described in
Schedule 4.13, (i) no Hazardous Substances have been generated or manufactured
on, transported to or from, treated at, stored at or discharged from any Real
Property in violation of any Environmental Laws, (ii) no Hazardous Substances
have been discharged into subsurface waters under any Real Property in violation
of any Environmental Laws, (iii) no Hazardous Substances have been discharged
from any Real Property on or into Property or waters (including subsurface
waters) adjacent to any Real Property in violation of any Environmental Laws,
and (iv) there are not now, nor ever have been, on any Real Property any
underground or above ground storage tanks of the Borrower or any of the Material
Subsidiaries regulated under any Environmental Laws, which, as to any of the
foregoing actions, events or conditions, individually or collectively, could
reasonably be expected to have a Material Adverse Effect.


          (c)     Except as described in Schedule 4.13, neither the Borrower nor
any of the Material Subsidiaries (i) has received notice directly or otherwise
learned indirectly (through a Corporate Officer) of any claim, demand, suit,
action, proceeding, event, condition, report, directive, Lien, violation,
non-compliance or investigation indicating or concerning any potential or actual
material liability (including potential liability for enforcement, investigatory
costs, cleanup costs, government response costs, removal costs, remediation
costs, natural resources damages, Property damages, personal injuries or
penalties) arising in connection with: (A) any material non-compliance with or
violation of the requirements of any applicable Environmental Laws or (B) the
presence of any Hazardous Substance on any Real Property (or any Real Property
previously owned by the Borrower or any of the Material Subsidiaries) or the
release or threatened release of any Hazardous Substance into the environment
which

34

--------------------------------------------------------------------------------

individually or collectively could reasonably be expected to have a Material
Adverse Effect or (ii) has any overtly threatened or actual liability in
connection with the presence of any Hazardous Substance on any Real Property (or
any Real Property previously owned by the Borrower or any of the Material
Subsidiaries) or the release or threatened release of any Hazardous Substance
into the environment.


          (d)     Since the Agreement Date, there has been no change in the
status of the matters disclosed on Schedule 4.13 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.


ARTICLE 5. CONDITIONS TO EFFECTIVENESS


     The obligations of the Lenders to make Loans shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 11.1):


     Section 5.1     Evidence of Action


          The Administrative Agent shall have received a certificate, dated the
Closing Date, of the Secretary or Assistant Secretary of the Borrower (i)
attaching a true and complete copy of the resolutions of its Board of Directors
and of all documents evidencing other necessary corporate action (in form and
substance satisfactory to the Administrative Agent) taken by it to authorize the
Loan Documents and the transactions contemplated thereby, (ii) attaching a true
and complete copy of its charter and by-laws, (iii) setting forth the incumbency
of its officer or officers who may sign the Loan Documents, including therein a
signature specimen of such officer or officers, and (iv) attaching a certificate
of good standing of the Secretary of State of the jurisdiction of its
incorporation and each other jurisdiction in which the failure to be in good
standing could reasonably be expected to have a Material Adverse Effect.


     Section 5.2     This Agreement


          The Administrative Agent (or its counsel) shall have received, in
respect of each Person listed on the signature pages of this Agreement, either
(i) a counterpart signature page hereof signed on behalf of such Person or (ii)
written evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission of a signed signature page of this Agreement) that a
counterpart signature page hereof has been signed on behalf of such Person.


     Section 5.3     Notes


          The Administrative Agent (or its counsel) shall have received a Note
for each Lender, dated the Closing Date, duly executed by a duly authorized
officer of the Borrower.


     Section 5.4     Approvals


          The Administrative Agent shall have received a certificate of a duly
authorized officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, certifying that all approvals and consents of all Persons
required to be obtained in connection with the consummation of the transactions
contemplated by the Loan Documents have been duly obtained and are in full force
and effect and that all required notices have been given and all required
waiting periods have expired, attaching thereto true and complete copies of all
such required governmental and regulatory authorizations and approvals,
including approval of the FERC.

35

--------------------------------------------------------------------------------


     Section 5.5     Certain Agreements


          The Administrative Agent shall have received a certificate of a duly
authorized officer of the Borrower, in form and substance satisfactory to the
Administrative Agent, (i) certifying that there have been no amendments or other
modifications to either the CLECO Mortgage or the Employee Stock Ownership Plan
since June 15, 2000, or, if so, setting forth the same, in which case any such
amendment or modification shall be in form and substance satisfactory to the
Administrative Agent, and (ii) attaching a true, complete and correct copy of
each of (x) the Inter-Affiliate Policies Agreement, which shall be in form and
substance satisfactory to the Administrative Agent and (y) Sections 1.04 and
5.05 of the CLECO Mortgage together with copies of any defined terms used
therein.


     Section 5.6     Opinion of Counsel to the Borrower


          The Administrative Agent shall have received an opinion of Phelps
Dunbar, L.L.P., counsel to the Borrower, addressed to the Credit Parties and
dated the Closing Date, substantially in the form of Exhibit K, and covering
such additional matters as the Required Lenders may reasonably request. It is
understood that such opinion is being delivered to the Credit Parties upon the
direction of the Borrower and that the Credit Parties may and will rely upon
such opinion.


     Section 5.7     Terminating Indebtedness


          The Terminating Indebtedness shall have been fully repaid and all
agreements and other documents with respect thereto shall have been canceled or
terminated, and the Administrative Agent shall have received reasonably
satisfactory evidence thereof or arrangements satisfactory to the Administrative
Agent shall have been made by the Borrower and the Subsidiaries to accomplish
the foregoing concurrently with the first Loans made hereunder.


     Section 5.8     Compliance; Officer's Certificate


          The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by the chief executive officer or the chief financial
officer of the Borrower, confirming compliance with the conditions set forth in
Section 6.1.


     Section 5.9     Fees and Expenses


          All fees payable to the Credit Parties on the Closing Date, and the
reasonable fees and expenses of counsel to the Administrative Agent incurred and
recorded to date in connection with the preparation, negotiation and closing of
the Loan Documents, shall have been paid.


ARTICLE 6. CONDITIONS OF LENDING - ALL LOANS


          The obligation of each Lender to make any Loan (which shall not
include a continuation or conversion of a Loan pursuant to and in accordance
with Section 2.7) is subject to the satisfaction of the following conditions:


     Section 6.1     Compliance


          On each Borrowing Date and after giving effect to the Loans to be made
thereon (i) there shall exist no Default or Event of Default, (ii) the
representations and warranties contained in the Loan Documents shall be true and
correct with the same effect as though such representations and warranties

36

--------------------------------------------------------------------------------

had been made on such Borrowing Date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct on and as of
such earlier date, and (iii) since December 31, 2001, there has been no Material
Adverse Change. Each request by the Borrower for a Loan shall constitute a
certification by the Borrower as of such Borrowing Date that each of the
foregoing matters is true and correct in all respects.


     Section 6.2     Borrowing Request; Competitive Bid Request


          In the case of the borrowing of Revolving Credit Loans, the
Administrative Agent shall have received a Borrowing Request, or in the case of
a borrowing of a Competitive Bid Loan, the Administrative Agent shall have
received a Competitive Bid Request and such other documents required to be
provided by the Borrower pursuant to Section 2.4, in each case duly executed by
a duly authorized officer of the Borrower.


     Section 6.3     Law


          Such Loan shall not be prohibited by any applicable law, rule or
regulation.


     Section 6.4     Other Documents


          The Administrative Agent shall have received such other documents as
the Administrative Agent or the Lenders shall reasonably request.


ARTICLE 7. AFFIRMATIVE COVENANTS


     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full, the Borrower covenants and agrees with
the Credit Parties that:


     Section 7.1     Financial Statements


          The Borrower shall maintain a standard system of accounting in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent and each Lender:


          (a)     within 120 days after the end of each fiscal year, its audited
consolidated balance sheet and related consolidated statements of income,
stockholder's equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by the Accountants (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and the Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, together with a listing of all
Material Subsidiaries designated as Immaterial Subsidiaries, and vice versa,
during such fiscal year;


          (b)     within 60 days after the end of each of the first three fiscal
quarters of each fiscal year, its consolidated balance sheet and related
consolidated statements of income, stockholder's equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of the corresponding period in) the previous fiscal year, all certified
by one of its duly authorized financial officers as presenting fairly in all
material respects the

37

--------------------------------------------------------------------------------

financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes;


          (c)     within 60 days after the end of each of the first three fiscal
quarters (120 days after the end of the last fiscal quarter), a Compliance
Certificate, signed by the chief financial officer of the Borrower (or such
other officer as shall be acceptable to the Administrative Agent) as to the
Borrower's compliance, as of such fiscal quarter ending date, with Section 7.11,
and as to the occurrence or continuance of no Default or Event of Default as of
such fiscal quarter ending date and the date of such certificate; and


          (d)     such other information as the Administrative Agent or any
Lender may reasonably request from time to time.


     Section 7.2     Certificates; Other Information


          The Borrower shall furnish or cause to be furnished to the
Administrative Agent and each Lender:


          (a)     Prompt written notice if: (i) there shall occur and be
continuing a Default or an Event of Default or (ii) a Material Adverse Change
shall have occurred;


          (b)     Prompt written notice of: (i) any material citation, summons,
subpoena, order to show cause or other document naming the Borrower or any of
the Material Subsidiaries a party to any proceeding before any Governmental
Authority, and include with such notice a copy of such citation, summons,
subpoena, order to show cause or other document, or (ii) any lapse or other
termination of, or refusal to renew or extend, any material Intellectual
Property, license, permit, franchise or other authorization issued to the
Borrower or any of the Material Subsidiaries by any Person or Governmental
Authority, provided that any of the foregoing set forth in this subsection (b)
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect or call into question the validity or enforceability of
any of the Loan Documents;


          (c)     Promptly upon becoming available, copies of all (i) regular,
periodic or special reports, schedules and other material which the Borrower or
any of the Material Subsidiaries may be required to file with or deliver to any
securities exchange or the SEC, or any other Governmental Authority succeeding
to the functions thereof, (ii) material news releases and annual reports
relating to the Borrower or any of the Material Subsidiaries, and (iii) upon the
written request of the Administrative Agent, reports that the Borrower or any of
the Material Subsidiaries sends to or files with FERC, the LPSC or any similar
state or local Governmental Authority;


          (d)     Prompt written notice of any order, notice, claim or
proceeding received by, or brought against, the Borrower or any of the Material
Subsidiaries, or with respect to any of the Real Property, under any
Environmental Law, that could reasonably be expected to have a Material Adverse
Effect;


          (e)     Prompt written notice of any change by either Moody's or S&P
in the Senior Debt Rating; and


          (f)     Such other information as the Administrative Agent or any
Lender shall reasonably request from time to time.

38

--------------------------------------------------------------------------------


     Section 7.3     Legal Existence


          Except as permitted under Section 8.2, the Borrower shall maintain its
legal existence in good standing in the jurisdiction of its incorporation or
formation and in each other jurisdiction in which the failure so to do could
reasonably be expected to have a Material Adverse Effect, and cause each of the
Material Subsidiaries to maintain its legal existence in good standing in each
jurisdiction in which the failure so to do could reasonably be expected to have
a Material Adverse Effect.


     Section 7.4     Taxes


          The Borrower shall pay and discharge when due, and cause each of the
Material Subsidiaries so to do, all Taxes, assessments and governmental charges,
license fees and levies upon or with respect to the Borrower or such Material
Subsidiary, as the case may be, and all Taxes upon the income, profits and
Property of the Borrower and the Material Subsidiaries, which if unpaid, could
individually or collectively reasonably be expected to have a Material Adverse
Effect or become a Lien on the Property of the Borrower or such Material
Subsidiary, as the case may be (other than a Lien described in Section 8.1(a)),
unless and to the extent only that such Taxes, assessments, charges, license
fees and levies shall be contested in good faith and by appropriate proceedings
diligently conducted by the Borrower or such Material Subsidiary, as the case
may be, provided that the Borrower shall give the Administrative Agent prompt
notice of such contest and that such reserve or other appropriate provision as
shall be required by the Accountants in accordance with GAAP shall have been
made therefor.


     Section 7.5     Insurance


          The Borrower shall maintain, and cause each of the Material
Subsidiaries to maintain, with financially sound and reputable insurance
companies insurance on all its Property in at least such amounts and against at
least such risks (but including in any event public liability and business
interruption coverage) as are usually insured against in the same general area
by companies engaged in the same or a similar business; and furnish to the
Administrative Agent, upon written request of the Administrative Agent or any
Lender, full information as to the insurance carried.


     Section 7.6     Payment of Indebtedness and Performance of Obligations


          The Borrower shall pay and discharge when due, and cause each of the
Material Subsidiaries to pay and discharge when due, all lawful Indebtedness,
obligations and claims for labor, materials and supplies or otherwise which, if
unpaid, could individually or collectively reasonably be expected to (i) have a
Material Adverse Effect or (ii) become a Lien upon Property of the Borrower or
any of the Material Subsidiaries (other than a Permitted Lien), unless and to
the extent only that the validity of such Indebtedness, obligation or claim
shall be contested in good faith and by appropriate proceedings diligently
conducted, provided that the Borrower shall give the Administrative Agent prompt
notice of any such contest and that such reserve or other appropriate provision
as shall be required by the Accountants in accordance with GAAP shall have been
made therefor.


     Section 7.7     Condition of Property


          The Borrower shall at all times, maintain, protect and keep in good
repair, working order and condition (ordinary wear and tear excepted), and cause
each of the Material Subsidiaries so to do, all Property necessary to the
operation of the Borrower's or such Material Subsidiary's, as the case may be,
material businesses.

39

--------------------------------------------------------------------------------


     Section 7.8     Observance of Legal Requirements


     The Borrower shall observe and comply in all respects, and cause each of
the Material Subsidiaries so to do, with all laws, ordinances, orders,
judgments, rules, regulations, certifications, franchises, permits, licenses,
directions and requirements of all Governmental Authorities, which now or at any
time hereafter may be applicable to it, including ERISA and all Environmental
Laws, a violation of which could individually or collectively reasonably be
expected to have a Material Adverse Effect, except such thereof as shall be
contested in good faith and by appropriate proceedings diligently conducted by
it, provided that the Borrower shall give the Administrative Agent prompt notice
of such contest and that such reserve or other appropriate provision as shall be
required by the Accountants in accordance with GAAP shall have been made
therefor.


     Section 7.9     Inspection of Property; Books and Records; Discussions


          The Borrower shall keep proper books of record and account in which
full, true and correct entries in conformity with GAAP and all requirements of
law shall be made of all dealings and transactions in relation to its business
and activities and permit representatives of the Administrative Agent and any
Lender to visit its offices, to inspect any of its Property and examine and make
copies or abstracts from any of its books and records at any reasonable time and
as often as may reasonably be desired, and to discuss the business, operations,
prospects, licenses, Property and financial condition of the Borrower and the
Material Subsidiaries with the officers thereof and the Accountants; provided
that, so long as no Default or Event of Default exists, none of the
Administrative Agent, its agents, its representatives or the Lenders shall be
entitled to examine or make copies or abstracts of, or otherwise obtain
information with respect to, the Borrower's records relating to pending or
threatened litigation if any such disclosure by the Borrower could reasonably be
expected (i) to give rise to a waiver of any attorney/client privilege of the
Borrower or any of the Material Subsidiaries relating to such information or
(ii) to be otherwise materially disadvantageous to the Borrower or any of the
Material Subsidiaries in the defense of such litigation.


     Section 7.10     Licenses, Intellectual Property


          The Borrower shall obtain or maintain, as applicable, and cause each
of the Material Subsidiaries to obtain or maintain, as applicable, in full force
and effect, all licenses, franchises, Intellectual Property, permits,
authorizations and other rights as are necessary for the conduct of its business
and the failure of which to obtain or maintain could individually or
collectively, reasonably be expected to have a Material Adverse Effect.


     Section 7.11     Capitalization


          The Borrower shall maintain at all times Total Indebtedness equal to
or less than 70% of Total Capitalization.


     Section 7.12     Material/Immaterial Designation of Subsidiaries


          The Borrower shall be permitted to designate a Material Subsidiary as
an Immaterial Subsidiary and an Immaterial Subsidiary as a Material Subsidiary
by giving the Credit Parties written notice thereof not later than 10 Business
Days after such designation, specifying the effective date of such designation
and certifying that all of the conditions set forth in this Section shall have
been satisfied as of such effective date, provided that: (i) immediately before
and after giving effect to such designation, no Default or Event of Default
shall exist and (ii) in the case of the designation of an

40

--------------------------------------------------------------------------------

Immaterial Subsidiary as a Material Subsidiary, such notice shall also serve as
the certification of the Borrower immediately after giving effect to such
designation that, with respect to such Material Subsidiary, the representations
and warranties contained in the Loan Documents shall be true and correct. In
connection with any such designation of a Subsidiary as Material or Immaterial
the Borrower may submit such revised Schedules to the Loan Documents to make
revisions to the existing Schedules thereto with respect to such Material
Subsidiary or Immaterial Subsidiary as may be necessary for the representations
and warranties to be true and correct with respect to the applicable Material
Subsidiaries. Notwithstanding anything herein to the contrary, the Borrower may
not designate a Material Subsidiary as an Immaterial Subsidiary if at the time
of such designation (i) the total assets of all Persons that were designated as
Immaterial Subsidiaries pursuant to this Section during the immediately
preceding twelve month period, determined on a combined basis in accordance with
GAAP (the total assets of a Person designated as Immaterial Subsidiary being
determined as of the date of such designation, and shall exclude any assets
acquired by such Person pursuant to Section 8.2 or 8.3) exceeds (ii) an amount
equal to 5% of the total assets of the Borrower and the Subsidiaries, determined
on a consolidated basis in accordance with GAAP as of the first day of such
immediately preceding twelve month period.


     Section 7.13     Use of Proceeds


          The proceeds of the Loans will be used only as follows: (a) to
refinance the Terminating Indebtedness and (b) for general corporate purposes
not inconsistent with the terms hereof. No part of the proceeds of any Loan will
be used, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase, acquire or carry any Margin Stock or for any purpose
that entails a violation of any of the regulations of the Board, including
Regulations T, U and X.


ARTICLE 8. NEGATIVE COVENANTS


     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full, the Borrower covenants and agrees with
the Credit Parties that:


     Section 8.1     Liens


          The Borrower shall not create, incur, assume or suffer to exist any
Lien upon any of its Property, whether now owned or hereafter acquired, or
permit any of the Material Subsidiaries so to do, except:


          (a)     Liens for Taxes, assessments or similar charges incurred in
the ordinary course of business which are not delinquent or which are being
contested in accordance with Section 7.4, provided that enforcement of such
Liens is stayed pending such contest;


          (b)     Liens (i) in connection with workers' compensation,
unemployment insurance or other social security obligations (but not ERISA),
(ii) in connection with deposits or pledges to secure bids, tenders, contracts
(other than contracts for the payment of money), leases, statutory obligations,
surety and appeal bonds and other obligations of like nature arising in the
ordinary course of business, (iii) in connection with, or otherwise
constituting, zoning ordinances, easements, rights of way, minor defects,
irregularities, and other similar restrictions affecting real Property which do
not materially and adversely affect the value of such real Property or the
financial condition of the Borrower or such Material Subsidiary, as the case may
be, or materially impair its use for the operation of the business of the
Borrower or such Material Subsidiary, as the case may be, (iv) arising by
operation of law such as mechanics', materialmen's, carriers', warehousemen's,
lessors' and bankers' liens and rights of set-off

41

--------------------------------------------------------------------------------

incurred in the ordinary course of business which are not delinquent or which
are being contested in accordance with Section 7.6, provided that enforcement of
such Liens is stayed pending such contest, and (v) arising out of judgments or
decrees which are being contested in accordance with Section 7.6, provided that
enforcement of such Liens is stayed pending such contest;


          (c)     Liens now existing or hereafter arising in favor of the
Administrative Agent or the Lenders under the Loan Documents;


          (d)     purchase money Liens on Property of the Borrower or any of the
Material Subsidiaries acquired after the date hereof to secure Indebtedness of
the Borrower incurred in connection with the acquisition of such Property,
provided that each such Lien is limited to such Property so acquired;


          (e)     Liens on Property of the Borrower and the Material
Subsidiaries existing on the Agreement Date as set forth on Schedule 8.1 as
renewed from time to time, but not any increases in the amounts secured thereby
or the Property subjected to such Lien thereon (except under the CLECO
Mortgage);


          (f)     Liens existing on Property of the Borrower or any of the
Material Subsidiaries acquired after the Agreement Date provided that such Liens
are at all times thereafter limited to the Property so acquired and were not
created in contemplation of such acquisition;


          (g)     the Lien evidenced by the CLECO Mortgage as renewed from time
to time; provided, however, that such Lien shall not extend to or over any
Property of a character not subject on the date hereof to the Lien granted under
the CLECO Mortgage;


          (h)      "permitted liens" as defined under Section 1.04 of the CLECO
Mortgage, as in effect on the date hereof, other than "funded liens" described
in clause (ix) of said Section 1.04, other Liens not otherwise prohibited by
Section 5.05 of the CLECO Mortgage as in effect on the date hereof, and, in the
event the CLECO Mortgage is terminated, Liens of the same type and nature as the
foregoing Liens referred to in this clause (h), provided that the amounts
secured by such Liens shall not exceed the amounts that may be secured by such
foregoing Liens as the last day on which the CLECO Mortgage was in effect;


          (i)     Liens created to secure Indebtedness representing, or incurred
to finance, the cost of Property acquired, constructed or improved by the
Borrower in the ordinary course of business after the date hereof and not
subject to (i) the Lien referred to in clause (g) above or (ii) Liens securing
Indebtedness existing on such Property at the time of acquisition thereof,
provided, in all cases, such Liens are limited to such Property acquired,
constructed or improved;


          (j)     Liens existing on property of any Person at the time that such
Person becomes a Subsidiary of the Borrower provided that such Liens were not
created to secure the acquisition of such Person;


          (k)     Liens to secure Indebtedness of any Subsidiary of the Borrower
to the Borrower or to any of its other Subsidiaries;


          (l)     Liens on Property (including any natural gas, oil or other
mineral Property) to secure all or a part of the cost of exploration, drilling
or development thereof or to secure Indebtedness incurred to provide funds for
any such purpose;

42

--------------------------------------------------------------------------------


          (m)     Liens and security interests created, incurred or assumed in
connection with the purchase, lease, financing or refinancing of pollution
control facilities (and which Liens and security interest are limited to such
pollution control facilities);

          (n)     Liens (i) created to secure sales or factoring of accounts
receivable and other receivables, and (ii) to the extent not covered by clause
(i) of this subsection, Liens on accounts receivables and other receivables, to
secure Indebtedness of the Borrower or any of the Material Subsidiaries in an
aggregate amount not to exceed $40,000,000;


          (o)     Liens on any equity interest owned or otherwise held by or on
behalf of the Borrower or any Material Subsidiary created in connection with any
project financing;


          (p)     Liens to secure obligations of the Borrower in respect of
agreements to purchase or sell electricity, gas or fuel from counterparties,
provided that the aggregate amount secured under this clause (p) shall not
exceed $15,000,000; and


          (q)     Liens created for the sole purpose of extending, renewing or
replacing in whole or in part Indebtedness secured by any lien, mortgage or
security interest referred to in the foregoing clauses (a) through (p);
provided, however, that the principal amount of Indebtedness secured thereby
shall not exceed the principal amount of Indebtedness so secured at the time of
such extension, renewal or replacement and that such extension, renewal or
replacement, as the case may be, shall be limited to all or a part of the
property or indebtedness that secured the lien or mortgage so extended, renewed
or replaced (and any improvements on such property).


     Section 8.2     Merger, Consolidation, Purchase or Sale of Assets, Etc.


          The Borrower shall not consolidate with, be acquired by, or merge into
or with any Person, or convey, sell, lease or otherwise dispose of all or any
part of its Property, or enter into any sale-leaseback transaction, or purchase
or otherwise acquire (in one or a series of related transactions) any part of
the Property (other than purchases or other acquisitions of inventory,
materials, equipment and similar Property in the ordinary course of business) of
any Person, including acquisitions of the Stock of any Person, or permit any of
the Material Subsidiaries so to do, except:


          (a)     Sales or other dispositions of inventory in the ordinary
course of business;


          (b)     Sales of accounts receivables and other receivables;


          (c)     Asset Sales by any of the Material Subsidiaries to any of the
other Material Subsidiaries;


          (d)     (i) other Asset Sales, provided that (A) no Default or Event
of Default shall exist immediately before or after giving effect thereto and
(B) the amount of such Asset Sale, when added to the total amount of all Asset
Sales made by the Borrower and the Material Subsidiaries during the immediately
preceding twelve month period, shall not exceed 15% or more of Material Total
Assets as of the first day of such twelve month period and (ii) sales of
transmission assets pursuant to the order of any Governmental Authority,
provided that fair market value shall have been received for such transmission
assets;


          (e)     any of the Material Subsidiaries may merge or consolidate with
or into, or acquire control of, or acquire all or any portion of the assets of
any Person, provided that immediately

43

--------------------------------------------------------------------------------

after giving effect thereto, the total consideration to be paid by the Material
Subsidiaries to or for the account of any Person (other than the Borrower and
the Material Subsidiaries) in connection therewith, when added to the total
consideration paid by the Borrower and the Material Subsidiaries to or for the
account of any Person (other than the Borrower and the Material Subsidiaries) in
connection with all other mergers, consolidations and acquisitions permitted
under Sections 8.2(e) and 8.2(f) during the period from the Agreement Date
through and including the date thereof, and all loans, advances and other
arrangements outstanding at such time and permitted under Section 8.3, shall not
exceed 15% of Material Total Assets as of the most recently completed fiscal
quarter; and


          (f)     mergers, consolidations or acquisitions of or by the Borrower
with, into or of another Person (including acquisitions by the Borrower of all
or any portion of the assets of any Person), in each case as to which the
following conditions have been satisfied:



          (i)     immediately before and after giving effect thereto, no Default
or Event of Default shall exist;



          (ii)     immediately before and after giving effect thereto, all of
the representations and warranties contained in the Loan Documents shall be true
and correct except as the context thereof otherwise requires and except for
those representations and warranties which by their terms or by necessary
implication are expressly limited to a state of facts existing at a time prior
to such merger, consolidation or acquisition, as the case may be, or such other
matters relating thereto as are identified in a writing to the Administrative
Agent and the Lenders and are satisfactory to the Administrative Agent and the
Lenders;



          (iii)     the Borrower shall be the surviving entity thereof or, in
the event the Borrower shall not be the surviving entity thereof, (1) such
surviving entity shall be organized in a State of the United States with
substantially all of its assets and businesses located and conducted in the
United States and (2) the Administrative Agent shall have received (A) a
certificate, in form and substance satisfactory to the Administrative Agent, (x)
attaching a true and complete copy of each agreement, instrument or other
document effecting such merger, consolidation or acquisition, together with an
agreement signed on behalf of such surviving entity pursuant to which such
surviving entity shall have expressly assumed all of the indebtedness,
liabilities and other obligations of the Borrower under the Loan Documents, each
of which shall be in form and substance satisfactory to the Administrative
Agent, and (y) certifying that such merger, consolidation or acquisition has
been consummated in accordance with such agreements, instruments or other
documents referred to in the immediately preceding clause (x), and (B) such
documents, legal opinions and certificates as the Administrative Agent shall
reasonably request relating to the organization, existence and, if applicable,
good standing of such surviving entity, the authorization of such merger,
consolidation or acquisition and any other legal matters relating to such
surviving entity, the assumption agreement referred to in the immediately
preceding clause (x) or such merger, consolidation or acquisition.



          (iv)     immediately after giving effect thereto, the total
consideration to be paid by the Borrower to or for the account of any Person
(other than the Material Subsidiaries of the Borrower) in connection therewith,
when added to the total consideration paid by the Borrower and the Material
Subsidiaries to or for the account of any Person (other than the Borrower and
the Material Subsidiaries) in connection with all mergers, consolidations and
acquisitions permitted under Sections 8.2(e) and 8.2(f) during the period from
the Agreement Date through and including the date thereof, and all loans,
advances, investments and other



44

--------------------------------------------------------------------------------

arrangements outstanding at such time and permitted under Section 8.3, shall not
exceed 15% of Material Total Assets as of the most recently completed fiscal
quarter, and

 

          (v)     the Administrative Agent and the Lenders shall have received a
certificate duly signed by a duly authorized officer of the Borrower identifying
the Person to be merged with or into, consolidated with, or acquired by, the
Borrower, and certifying as to each of the matters set forth in subclauses (i)
through (iv) of this clause (f).




     Section 8.3     Loans, Advances, etc.


          The Borrower shall not, at any time, make any loan or advance to, or
enter into any arrangement for the purpose of providing funds or credit to, any
Person, or permit any of the Material Subsidiaries so to do, other than (i)
provided that immediately before and after giving effect thereto, no Default or
Event of Default shall exist, loans or advances to Cleco Corporation and to any
of the Material Subsidiaries and (ii) other loans, advances or arrangements the
total outstanding amount of which, when added to the total consideration paid by
the Borrower and the Material Subsidiaries in connection with all mergers,
consolidations and acquisitions of or by the Borrower and the Material
Subsidiaries during the period from the Agreement Date through and including the
date thereof, shall not exceed 15% of Material Total Assets as of the most
recently completed fiscal quarter.


     Section 8.4     Amendments, etc. of Certain Agreements


          Enter into or agree to any amendment, modification or waiver, or
permit any of the Material Subsidiaries so to do, of any term or condition of
the CLECO Mortgage or the Employee Stock Ownership Plan (other than amendments
and modifications described in the certificate delivered pursuant to Section 5.5
or required by tax laws to maintain the Employee Stock Ownership Plan's
qualified status under Section 401(a) of the Code and any adoptive instruments
or other agreements providing for the participation in the Employee Stock
Ownership Plan by the Borrower's affiliates), which amendment, modification or
waiver could, in the reasonable opinion of the Administrative Agent, adversely
affect the interests of the Lenders under the Loan Documents.


ARTICLE 9. EVENTS OF DEFAULT


     The following shall each constitute an "Event of Default" hereunder:


          (a)     The failure of the Borrower to pay any installment of
principal of any Loan on the date when due and payable; or


          (b)     The failure of the Borrower to pay any interest on any Loan,
or any other fees or expenses payable under any Loan Document, on the date when
due and payable, and such failure shall continue unremedied for a period of
three Business Days;


          (c)     The failure of the Borrower to observe or perform any covenant
or agreement contained in Sections 7.3, 7.11, 7.12, 7.13 or Article 8; or


          (d)     The failure of the Borrower to observe or perform any other
term, covenant, or agreement contained in any Loan Document and such failure or
event shall have continued unremedied for a period of 30 days after the Borrower
shall have obtained knowledge of such failure or event; or

45

--------------------------------------------------------------------------------


          (e)     Any representation or warranty made in any Loan Document or
deemed made by the Borrower pursuant to Section 6.1, or in any certificate,
report (other than an auditor's report), opinion (other than an opinion of
counsel), or other document delivered or to be delivered pursuant thereto, shall
prove to have been incorrect or misleading (whether because of misstatement or
omission) in any material respect when made; or


          (f)     the Borrower or any Material Subsidiary shall fail to make any
payment (whether of principal, interest or otherwise and regardless of amount)
in respect of any Material Obligations, when and as the same shall become due
and payable (after giving effect to any applicable grace period);


          (g)     any event or condition occurs that results in any Material
Obligations of the Borrower or any Material Subsidiary becoming due prior to
their scheduled maturity or payment date, or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any such Material Obligations or any trustee or agent on its or their behalf
to cause any Material Obligations to become due prior to their scheduled
maturity or payment date or to require the prepayment, repurchase, redemption or
defeasance thereof, prior to their scheduled maturity or payment date (in each
case after giving effect to any applicable cure period), provided that this
clause (g) shall not apply to secured Indebtedness that becomes due solely as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;


          (h)     The Borrower or any of the Material Subsidiaries shall (i)
suspend or discontinue its business, (ii) make an assignment for the benefit of
creditors, (iii) generally not pay its debts as such debts become due, (iv)
admit in writing its inability to pay its debts as they become due, (v) file a
voluntary petition in bankruptcy, (vi) become insolvent (however such insolvency
shall be evidenced), (vii) file any petition or answer seeking for itself any
reorganization, arrangement, composition, readjustment of debt, liquidation or
dissolution or similar relief under any present or future statute, law or
regulation of any jurisdiction, (viii) petition or apply to any tribunal for any
receiver, custodian or any trustee for any substantial part of its Property,
(ix) be the subject of any such proceeding filed against it which remains
undismissed for a period of 45 days, (x) file any answer admitting or not
contesting the material allegations of any such petition filed against it or any
order, judgment or decree approving such petition in any such proceeding, (xi)
seek, approve, consent to, or acquiesce in any such proceeding, or in the
appointment of any trustee, receiver, sequestrator, custodian, liquidator, or
fiscal agent for it, or any substantial part of its Property, or an order is
entered appointing any such trustee, receiver, custodian, liquidator or fiscal
agent and such order remains in effect for 45 days, or (xii) take any formal
action for the purpose of effecting any of the foregoing or looking to the
liquidation or dissolution of the Borrower or such Material Subsidiary, as the
case may be; or


          (i)     An order for relief is entered under the United States
bankruptcy laws or any other decree or order is entered by a court having
jurisdiction (i) adjudging the Borrower or any of the Material Subsidiaries
bankrupt or insolvent, (ii) approving as properly filed a petition seeking
reorganization, liquidation, arrangement, adjustment or composition of or in
respect of the Borrower or any of the Material Subsidiaries under the United
States bankruptcy laws or any other applicable Federal or state law, (iii)
appointing a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of the Borrower or any of the Material Subsidiaries
or of any substantial part of the Property thereof, or (iv) ordering the winding
up or liquidation of the affairs of the Borrower or any of the Material
Subsidiaries, and any such decree or order continues unstayed and in effect for
a period of 45 days; or


          (j)     Judgments or decrees against the Borrower or any of the
Material Subsidiaries aggregating in excess of $10,000,000 (which shall not be
fully covered by insurance after taking into

46

--------------------------------------------------------------------------------

account any applicable deductibles) shall remain unpaid, unstayed on appeal,
undischarged, unbonded or undismissed for a period of at least 30 days; or


          (k)     Any Loan Document shall cease, for any reason, to be in full
force and effect or the Borrower shall so assert in writing or shall disavow any
of its obligations thereunder; or


          (l)     an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect.


     Upon the occurrence of an Event of Default or at any time thereafter during
the continuance thereof, (a) if such event is an Event of Default specified in
clause (h) or (i) of this Article 9, the Aggregate Commitments shall immediately
and automatically terminate and the Loans, all accrued and unpaid interest
thereon and all other amounts owing under the Loan Documents shall immediately
become due and payable, and the Administrative Agent may, and, upon the
direction of the Required Lenders shall, exercise any and all remedies and other
rights provided in the Loan Documents, and (b) if such event is any other Event
of Default, any or all of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, and upon the
direction of the Required Lenders shall, by notice to the Borrower, declare the
Aggregate Commitments to be terminated forthwith, whereupon the Aggregate
Commitments shall immediately terminate, and (ii) with the consent of the
Required Lenders, the Administrative Agent may, and upon the direction of the
Required Lenders shall, by notice of default to the Borrower, declare the Loans,
all accrued and unpaid interest thereon, and all other amounts owing under the
Loan Documents to be due and payable forthwith, whereupon the same shall
immediately become due and payable, and the Administrative Agent may, and upon
the direction of the Required Lenders shall, exercise any and all remedies and
other rights provided pursuant to the Loan Documents. Except as otherwise
provided in this Section, presentment, demand, protest and all other notices of
any kind are hereby expressly waived. The Borrower hereby further expressly
waives and covenants not to assert any appraisement, valuation, stay, extension,
redemption or similar laws, now or at any time hereafter in force which might
delay, prevent or otherwise impede the performance or enforcement of any Loan
Document.


     In the event that the Aggregate Commitments shall have been terminated or
the Loans, accrued and unpaid interest thereon and all other amounts owing under
the Loan Documents shall have been declared due and payable pursuant to the
provisions of this Section, any funds received by the Administrative Agent and
the Lenders from or on behalf of the Borrower shall be applied by the
Administrative Agent and the Lenders in liquidation of the Loans and the
obligations of the Borrower under the Loan Documents in the following manner and
order: (i) first, to the payment of interest on, and then the principal portion
of, any Loans which the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower; (ii) second, to the payment of any fees or expenses due
to the Administrative Agent from the Borrower hereunder, (iii) third, to
reimburse the Administrative Agent and the Lenders for any expenses (to the
extent not paid pursuant to clause (ii) above) due from the Borrower pursuant to
the provisions of Section 11.4; (iv) fourth, to the payment of accrued Facility
Fees, Utilization Fees and all other fees, expenses and amounts due under the
Loan Documents (other than principal of, and interest on, the Loans); (v) fifth,
to the payment of interest due on the Loans; (vi) sixth, to the payment of
principal outstanding on the Loans, pro rata according to each Lender's
aggregate outstanding Loans; and (vii) seventh, to the payment of any other
amounts owing to the Administrative Agent and the Lenders under any Loan
Document.

47

--------------------------------------------------------------------------------


ARTICLE 10.     THE ADMINISTRATIVE AGENT


     Section 10.1     Appointment


          Each Credit Party hereby irrevocably designates and appoints BNY as
the Administrative Agent of such Credit Party under the Loan Documents and each
such Credit Party hereby irrevocably authorizes BNY, as the Administrative Agent
for such Credit Party, to take such action on its behalf under the provisions of
the Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of the Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in any Loan Document,
(i) the Administrative Agent shall not have any duties or responsibilities other
than those expressly set forth therein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Loan Documents or otherwise
exist against the Administrative Agent and (ii) none of the Syndication Agent,
the Documentation Agent, the Managing Agent or the Co-Agents shall have any duty
or obligation under the Loan Documents.


     Section 10.2     Delegation of Duties


          The Administrative Agent may execute any of its duties under the Loan
Documents by or through agents or attorneys-in-fact and shall be entitled to
rely upon the advice of counsel concerning all matters pertaining to such
duties.


     Section 10.3     Exculpatory Provisions


          Neither the Administrative Agent nor any of its Related Parties shall
be (i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with the Loan Documents (except the Administrative
Agent for its own gross negligence or willful misconduct) or (ii) responsible in
any manner to any Credit Party for any recitals, statements, representations or
warranties made by the Borrower or any officer thereof contained in the Loan
Documents or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, the Loan Documents or for the value, validity, effectiveness,
genuineness, perfection, enforceability or sufficiency of any of the Loan
Documents or for any failure of the Borrower or any other Person to perform its
obligations thereunder. The Administrative Agent shall not be under any
obligation to any Credit Party to ascertain or to inquire as to the observance
or performance of any of the agreements contained in, or conditions of, the Loan
Documents, or to inspect the properties, books or records of the Borrower. The
Administrative Agent shall not be under any liability or responsibility
whatsoever, as Administrative Agent, to the Borrower or any other Person as a
consequence of any failure or delay in performance, or any breach, by any Lender
of any of its obligations under any of the Loan Documents.


     Section 10.4     Reliance by Administrative Agent


          The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, resolution, notice, consent,
certificate, affidavit, opinion, letter, cablegram, telegram, fax, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts selected by
the Administrative Agent. The Administrative Agent may treat each Credit Party,
or the Person designated in the last notice filed with it under this Section, as
the holder of all of the

48

--------------------------------------------------------------------------------

interests of such Credit Party in its Loans and in its Notes until written
notice of transfer, signed by such Credit Party (or the Person designated in the
last notice filed with the Administrative Agent) and by the Person designated in
such written notice of transfer, in form and substance satisfactory to the
Administrative Agent, shall have been filed with the Administrative Agent. The
Administrative Agent shall not be under any duty to examine or pass upon the
validity, effectiveness, enforceability, perfection or genuineness of the Loan
Documents or any instrument, document or communication furnished pursuant
thereto or in connection therewith, and the Administrative Agent shall be
entitled to assume that the same are valid, effective and genuine, have been
signed or sent by the proper parties and are what they purport to be. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under the Loan Documents unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under the Loan Documents in accordance with a request or direction of
the Required Lenders, and such request or direction and any action taken or
failure to act pursuant thereto shall be binding upon all the Credit Parties and
all future holders of the Notes.


     Section 10.5     Notice of Default


          The Administrative Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the
Administrative Agent has received written notice thereof from a Credit Party or
the Borrower. In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall promptly give notice thereof to the Credit
Parties and the Borrower. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Required
Lenders, provided, however, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem to be in the best interests
of the Credit Parties.


     Section 10.6     Non-Reliance on Administrative Agent and Other Lenders


          Each Credit Party expressly acknowledges that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to it and that no act by the Administrative Agent hereinafter,
including any review of the affairs of the Borrower, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Credit Party. Each Credit Party represents to the Administrative Agent that it
has, independently and without reliance upon the Administrative Agent or any
other Credit Party, and based on such documents and information as it has deemed
appropriate, made its own evaluation of and investigation into the business,
operations, Property, financial and other condition and creditworthiness of the
Borrower and made its own decision to enter into this Agreement. Each Credit
Party also represents that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, evaluations and decisions in taking or not taking action under
any Loan Document, and to make such investigation as it deems necessary to
inform itself as to the business, operations, Property, financial and other
condition and creditworthiness of the Borrower. Except for notices, reports and
other documents expressly required to be furnished to the Credit Parties by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Credit Party with any credit or other
information concerning the business, operations, Property, financial and other
condition or creditworthiness of the Borrower which may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates.

49

--------------------------------------------------------------------------------


     Section 10.9     Administrative Agent in Its Individual Capacity


          BNY and its Related Parties may make loans to, accept deposits from,
issue letters of credit for the account of, and generally engage in any kind of
business with, the Borrower as though BNY were not Administrative Agent
hereunder. With respect to the Commitment and Loans made or renewed by BNY and
the Note issued to BNY, BNY shall have the same rights and powers under the Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms "Lender" and "Lenders" shall in each case
include BNY.


     Section 10.8     Successor Administrative Agent


          If at any time the Administrative Agent deems it advisable, in its
sole discretion, it may submit to each of the Lenders a written notice of its
resignation as Administrative Agent under the Loan Documents, such resignation
to be effective upon the earlier of (i) the written acceptance of the duties of
the Administrative Agent under the Loan Documents by a successor Administrative
Agent and (ii) on the 30th day after the date of such notice. Upon any such
resignation, the Required Lenders shall have the right to appoint from among the
Lenders a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders and accepted such
appointment in writing within 30 days after the retiring Administrative Agent's
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and with the consent of the Borrower, such consent not to
be unreasonably withheld and not to be required during the existence of an Event
of Default, appoint a successor Administrative Agent, which successor
Administrative Agent shall be a commercial bank organized under the laws of the
United States or any State thereof and having a combined capital, surplus, and
undivided profits of at least $100,000,000. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent's rights, powers,
privileges and duties as Administrative Agent under the Loan Documents shall be
terminated. The Borrower and the Lenders shall execute such documents as shall
be necessary to effect such appointment. After any retiring Administrative
Agent's resignation as Administrative Agent, the provisions of the Loan
Documents shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under the Loan Documents. If at
any time there shall not be a duly appointed and acting Administrative Agent,
the Borrower agrees to make each payment due under the Loan Documents directly
to the Lenders entitled thereto during such time.


ARTICLE 11. OTHER PROVISIONS


     Section 11.1     Amendments and Waivers


          (a)     No failure or delay by any Credit Party in exercising any
right or power under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Credit Parties under the Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether any Credit Party may have had notice or knowledge
of such Default at the time.

50

--------------------------------------------------------------------------------


          (b)     Neither any Loan Document nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or by the Borrower
and the Administrative Agent with the consent of the Required Lenders, provided
that no such agreement shall (i) increase any Commitment of any Lender without
the written consent of such Lender or increase the Aggregate Commitments (other
than increases pursuant to Section 2.5(d)), (ii) reduce the principal amount of
any Loan or reduce the rate of any interest, or reduce any fees, payable under
the Loan Documents, without the written consent of each Credit Party affected
thereby, (iii) postpone the date of payment at stated maturity of any Loan, any
interest or any fees payable under the Loan Documents, or reduce the amount of,
waive or excuse any such payment, or postpone the stated termination or
expiration of the Commitments without the written consent of each Credit Party
affected thereby, (iv) change any provision hereof in a manner that would alter
the pro rata sharing of payments required by Section 3.2(b) or the pro rata
reduction of Commitments required by Section 2.5(c) or the pro rata funding of
Revolving Credit Loans required by Section 2.3(b), without the written consent
of each Credit Party affected thereby, (v) change any of the provisions of this
Section or the definition of the term "Required Lenders" or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, or change the currency in which Loans are to be made or payment under
the Loan Documents are to be made, or add additional borrowers without the
written consent of each Lender, and provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent without its prior written consent.


     Section 11.2     Notices


          Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:


          (a)     if to the Borrower, to it at 2030 Donahue Ferry Road,
Pineville, LA 71360-5226; Attention: Michael Sawrie (Telephone: (318) 484-7589;
Facsimile: (318) 484-7697);


          (b)     if to the Administrative Agent, to it at Agency Funding
Administration, One Wall Street, 18th Floor, New York, New York 10286, Attention
of: Sandra Morgan, Agency Function Administration, 18th Floor, (Telephone No.
(212) 635-4692); Facsimile No. (212) 635-6365 or 6366 or 6367, with a copy to
The Bank of New York, at Energy Industries Division, One Wall Street, 19th
Floor, New York, New York 10286, Attention of: Steven Kalachman (Telephone No.
(212) 635-7881; Facsimile No. (212) 635-7923 or 7924); and


          (c)     if to any other Credit Party, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire;


provided

that any notice, request or demand by the Borrower to or upon the Administrative
Agent or the Lenders pursuant to Sections 2.3, 2.4, 2.5, 2.6 or 2.7 shall not be
effective until received. Any party to a Loan Document may rely on signatures of
the parties thereto which are transmitted by facsimile or other electronic means
as fully as if originally signed. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.



51

--------------------------------------------------------------------------------


     Section 11.3     Survival


          All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of any Loan Document and the
making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any Credit Party may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under the Loan Documents is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.9, 2.10, 2.11, 2.12, 11.4, 11.10 and 11.11 and Article
10 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
and the termination of the Commitments or the termination of this Agreement or
any provision hereof.


     Section 11.4     Expenses; Indemnity; Damage Waiver


          (a)     The Borrower shall pay (i) all reasonable out-of-pocket costs
and expenses incurred by the Administrative Agent and its Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of each Loan Document or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions contemplated thereby shall be consummated), and (i) all
reasonable out-of-pocket costs and expenses incurred by any Credit Party,
including the reasonable fees, charges and disbursements of any counsel for any
Credit Party and any expert witness fees, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such reasonable out-of-pocket costs and expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.


          (b)     The Borrower shall indemnify each Credit Party and each
Related Party thereof (each such Person being called an "Indemnified Party")
against, and hold each Indemnified Party harmless from, any and all losses,
claims, damages, liabilities and related expenses, including the fees, charges
and disbursements of any counsel for any Indemnified Party, incurred by or
asserted against any Indemnified Party arising out of, in connection with, or as
a result of (i) the execution or delivery of any Loan Document or any agreement
or instrument contemplated thereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
transactions contemplated by the Loan Documents, (ii) any Loan or the use of the
proceeds thereof, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
the Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of the Subsidiaries or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnified Party is a party thereto, provided that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnified Party or arising
solely from claims between one such Indemnified Party and another such
Indemnified Party.


          (c)     To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent under paragraph (a) or (b)
of this Section, each Lender severally agrees to

52

--------------------------------------------------------------------------------

pay to the Administrative Agent an amount equal to the product of such unpaid
amount multiplied by a fraction, the numerator of which is the sum of such
Lender's unused Commitments plus the outstanding principal balance of such
Lender's Loans and the denominator of which is the sum of the unused Commitments
plus the outstanding principal balance of all Lenders Loans (in each case
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought or, in the event that no Lender shall have any unused
Commitments or outstanding Loans at such time, as of the last time at which any
Lender had any unused Commitments or outstanding Loans), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as applicable, was incurred by or asserted against the Administrative
Agent, in its capacity as such.


          (d)     To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnified Party, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct and actual damages) arising out of, in connection with, or
as a result of, any Loan Document or any agreement, instrument or other document
contemplated thereby, the transactions contemplated by the Loan Documents or any
Loan or the use of the proceeds thereof.


          (e)     All amounts due under this Section shall be payable promptly
but in no event later than ten days after written demand therefor.


     Section 11.5     Lending Offices


          Each Lender shall have the right at any time and from time to time to
transfer its Loans to a different office, provided that such Lender shall
promptly notify the Administrative Agent and the Borrower of any such change of
office. Such office shall thereupon become such Lender's Domestic Lending Office
or Eurodollar Lending Office, as the case may be, provided, however, that no
such Lender shall be entitled to receive any greater amount under Section 2.10,
2.11 or 2.12 as a result of a transfer of any such Loans to a different office
of such Lender than it would be entitled to immediately prior thereto unless
such claim would have arisen even if such transfer had not occurred.


     Section 11.6     Assignments and Participations


          (a)     The provisions of the Loan Documents shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Credit Party (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void). Nothing in the Loan
Documents, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each Credit Party) any legal or equitable right, remedy or claim
under or by reason of any Loan Document.


          (b)     Any Lender may assign to one or more Eligible Assignees all or
a portion of its rights and obligations under the Loan Documents (including all
or a portion of its Commitment and the applicable Loans at the time owing to
it), provided that (i) except in the case of an assignment to a Lender or an
Affiliate or an Approved Fund of a Lender, each of the Borrower, the
Administrative Agent must give its prior written consent to such assignment
(which consent shall not be unreasonably withheld or delayed)), (ii) except in
the case of an assignment to a Lender or an Affiliate or an Approved Fund of a
Lender or an assignment of the entire remaining amount of the assigning Lender's
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance
Agreement with respect to such assignment is delivered to the

53

--------------------------------------------------------------------------------

Administrative Agent) shall not be less than $5,000,000 unless the Borrower and
the Administrative Agent otherwise consent, (iii) no assignments to the Borrower
or any of its Affiliates shall be permitted, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance Agreement together with, unless otherwise agreed by the
Administrative Agent, a processing and recordation fee of $3,500, and (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire, and provided further, that any consent of the
Borrower otherwise required under this paragraph shall not be required if a
Default has occurred and is continuing. Subject to acceptance and recording
thereof pursuant to paragraph (d) of this Section, from and after the effective
date specified in each Assignment and Acceptance Agreement, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance Agreement, have the rights and obligations of
a Lender under the Loan Documents, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance Agreement,
be released from its obligations under the Loan Documents (and, in the case of
an Assignment and Acceptance Agreement covering all of the assigning Lender's
rights and obligations under the Loan Documents, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 2.12 and 11.4). Any assignment or transfer by a Lender of rights or
obligations under the Loan Documents that does not comply with this paragraph
shall be treated for purposes of the Loan Documents as a sale by such Lender of
a participation in such rights and obligations in accordance with paragraph (e)
of this Section.


          (c)     The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices in New York City a copy of
each Assignment and Acceptance Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Revolving Credit Loans owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive absent clearly demonstrable error, and the
Borrower and each Credit Party may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Credit Party, at any reasonable
time and from time to time upon reasonable prior notice.


          (d)     Upon its receipt of a duly completed Assignment and Acceptance
Agreement executed by an assigning Lender and an assignee, the assignee's
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance Agreement and record the information contained therein
in the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.


          (e)     Any Lender may, without the consent of the Borrower or any
Credit Party, sell participations to one or more banks or other entities other
than the Borrower or any of its Affiliates (each such bank or other entity being
called a "Participant") in all or a portion of such Lender's rights and
obligations under the Loan Documents (including all or a portion of its
Commitment and outstanding Revolving Credit Loans owing to it), provided that
(i) such Lender's obligations under the Loan Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower and the Credit
Parties shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under the Loan Documents.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of any Loan

54

--------------------------------------------------------------------------------

Documents, provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 11.1(b) that
affects such Participant. Subject to paragraph (f) of this Section, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.10,
2.11 and 2.12 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.9 as though it were a Lender, provided that such Participant agrees
to be subject to Section 3.2(c) as though it were a Lender.


          (f)     A Participant shall not be entitled to receive any greater
payment under Section 2.10 or 2.11 than the Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. A Participant that would be a Lender organized under the laws
of a jurisdiction other than the United States or any State thereof if it were a
Lender shall not be entitled to the benefits of Section 2.10 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.10(d) as
though it were a Lender.


          (g)     Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under the Loan Documents to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest, provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations under the Loan Documents or substitute any such pledgee or assignee
for such Lender as a party hereto.


     Section 11.7     Counterparts; Integration; Effectiveness


          This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which, when taken together, shall constitute but one
contract. This Agreement and any separate letter agreements with respect to fees
payable to any Credit Party or the syndication of the credit facilities
established hereunder constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article 5, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.


     Section 11.8     Severability


          In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby (it being understood
that the invalidity of a particular provision in a particular jurisdiction shall
not in and of itself affect the validity of such provision in any other
jurisdiction). The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

55

--------------------------------------------------------------------------------


     Section 11.9     Right of Set-off


          In addition to any rights and remedies of the Lenders provided by law,
upon the occurrence of an Event of Default and the acceleration of the
obligations owing in connection with the Loan Documents, or at any time upon the
occurrence and during the continuance of an Event of Default under clause (a) of
Article 9, each Lender shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
not prohibited by applicable law, to set-off and apply against any indebtedness,
whether matured or unmatured, of the Borrower to such Lender, any amount owing
from such Lender to the Borrower, at, or at any time after, the happening of any
of the above-mentioned events. To the extent not prohibited by applicable law,
the aforesaid right of set-off may be exercised by such Lender against the
Borrower or against any trustee in bankruptcy, custodian, debtor in possession,
assignee for the benefit of creditors, receiver, or execution, judgment or
attachment creditor of the Borrower, or against anyone else claiming through or
against the Borrower or such trustee in bankruptcy, custodian, debtor in
possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Lender prior to the making, filing
or issuance, or service upon such Lender of, or of notice of, any such petition,
assignment for the benefit of creditors, appointment or application for the
appointment of a receiver, or issuance of execution, subpoena, order or warrant.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.


     Section 11.10     Governing Law; Jurisdiction; Consent to Service of
Process


          (a)     This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.


          (b)     The Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that, to the extent permitted by
applicable law, all claims in respect of any such action or proceeding may be
heard and determined in such New York State court or, to the extent permitted by
applicable law, in such Federal court. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any other Credit Party may otherwise have to bring any
action or proceeding relating to this Agreement or the other Loan Documents
against the Borrower, or any of its property, in the courts of any jurisdiction.


          (c)     The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

56

--------------------------------------------------------------------------------

 

        (d)     Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 11.2. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

     Section 11.11     WAIVER OF JURY TRIAL


          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS CREDIT AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


     Section 11.12     Headings


          Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

57

--------------------------------------------------------------------------------



CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 

          IN WITNESS WHEREOF, the parties hereto have caused this 364-Day Credit
Agreement to be duly executed and delivered by their proper and duly authorized
officers as of the day and year first above written.

 



CLECO POWER LLC

 

By:                                                      

Name:                                                  

Title:                                                   





--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



THE BANK OF NEW YORK, Individually
and as Administrative Agent

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



BANK ONE, NA, Individually
and as Syndication Agent

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH,
Individually and as Documentation Agent

 

By:                                                      

Name:                                                  

Title:                                                   

 

By:                                                      

Name:                                                  

Title:                                                   





--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



THE BANK OF TOKYO-MITSUBISHI, LTD.,
Individually and as Managing Agent

 

By:                                                      

Name:                                                  

Title:                                                   

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



CREDIT SUISSE FIRST BOSTON, CAYMAN
ISLANDS BRANCH,
Individually and as a Co-Agent

 

By:                                                      

Name:                                                  

Title:                                                   

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



SOCIETE GENERALE,
Individually and as a Co-Agent

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



DEXIA CREDIT LOCAL, NEW YORK AGENCY

 

By:                                                      

Name:                                                  

Title:                                                   

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



REGIONS BANK

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



WHITNEY NATIONAL BANK

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



HIBERNIA NATIONAL BANK

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



BANK HAPOALIM B.M.

 

By:                                                      

Name:                                                  

Title:                                                   

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



FORTIS CAPITAL CORP.

 

By:                                                      

Name:                                                  

Title:                                                   

 

By:                                                      

Name:                                                  

Title:                                                   





 

--------------------------------------------------------------------------------

 

CLECO POWER LLC
364 DAY CREDIT AGREEMENT



 



KBC BANK N.V.

 

By:                                                      

Name:                                                  

Title:                                                   

 

By:                                                      

Name:                                                  

Title:                                                   





--------------------------------------------------------------------------------

 